PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                           No. 09-11
DAVID ANTHONY RUNYON,
            Defendant-Appellant.
                                      
        Appeal from the United States District Court
   for the Eastern District of Virginia, at Newport News.
            Rebecca Beach Smith, District Judge.
                (4:08-cr-00016-RBS-TEM-3)

                Argued: December 5, 2012

                Decided: February 25, 2013

   Before WILKINSON, NIEMEYER, and GREGORY,
                  Circuit Judges.



Affirmed by published opinion. Judge Wilkinson wrote the
opinion, in which Judge Niemeyer and Judge Gregory joined.
Judge Niemeyer wrote a concurring opinion.
2                  UNITED STATES v. RUNYON
                         COUNSEL

ARGUED: Seth C. Farber, WINSTON & STRAWN, LLP,
New York, New York, for Appellant. Brian James Samuels,
OFFICE OF THE UNITED STATES ATTORNEY, Newport
News, Virginia, for Appellee. ON BRIEF: Teresa L. Norris,
BLUME WEYBLE & NORRIS, LLP, Columbia, South Caro-
lina, for Appellant. Neil H. MacBride, United States Attorney,
Alexandria, Virginia, Lisa R. McKeel, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Newport News, Virginia, for Appellee.


                         OPINION

WILKINSON, Circuit Judge:

   Defendant David Anthony Runyon appeals his conviction
and capital sentence for conspiracy to commit murder-for-
hire, among other charges stemming from the same course of
events. For the following reasons, we affirm.

                              I.

                              A.

   On April 30, 2007, Cory Allen Voss, an officer in the
United States Navy, was found dead of multiple gunshot
wounds in his pickup truck in a parking lot in Newport News,
Virginia. Three individuals were arrested in connection with
the killing: Runyon; Catherina Voss ("Cat"), the victim’s
wife; and Michael Draven. On February 13, 2008, a federal
grand jury in the Eastern District of Virginia returned a five-
count indictment charging all three with the following crimes:

    •   Count One: conspiracy to commit murder-for-
        hire, in violation of 18 U.S.C. § 1958(a);
                   UNITED STATES v. RUNYON                    3
    •   Count Two: carjacking resulting in death, in vio-
        lation of 18 U.S.C. § 2119 and 18 U.S.C. § 2;

    •   Count Three: bank robbery resulting in death, in
        violation of 18 U.S.C. § 2113(a) and (e) and 18
        U.S.C. § 2;

    •   Count Four: conspiracy to commit robbery
        affecting commerce, in violation of 18 U.S.C.
        § 1951(a); and

    •   Count Five: murder with a firearm in relation to
        a crime of violence, in violation of 18 U.S.C.
        § 924(c)(1) and (j) and 18 U.S.C. § 2.

The indictment also included the requisite notice of special
findings for seeking capital punishment pursuant to the Fed-
eral Death Penalty Act (FDPA), 18 U.S.C. §§ 3591-3598,
which governs multiple aspects of this case. The government
further notified Runyon that it intended to seek the death pen-
alty against him on July 17, 2008.

   Cat pleaded guilty to all counts and was sentenced to life
imprisonment. Runyon and Draven were jointly tried before
a jury beginning on June 30, 2009. At the end of the prosecu-
tion’s case on the question of guilt, the court granted the
defendants’ motion to dismiss Count Three. The jury found
both defendants guilty of Counts One, Two, and Five and not
guilty of Count Four. The government did not pursue the
death penalty against Draven. He received a sentence of life
imprisonment, and this court affirmed his convictions in
United States v. Draven, 417 F. App’x 362 (4th Cir. 2011)
(per curiam).

  The district court conducted a death penalty eligibility hear-
ing for Runyon on July 22, 2009. The previous day, the court
had excused a juror whose mother had died the night before
and replaced her with an alternate, and the court informed the
4                  UNITED STATES v. RUNYON
parties of this substitution immediately before the eligibility
hearing. Neither side presented additional evidence at the
hearing, and on that same day, the jury found Runyon eligible
to receive the death penalty as a threshold matter. The penalty
selection phase commenced on August 19, 2009. The jury
began deliberating during the afternoon of August 26, 2009.
The next morning, the court excused a juror whose brother-in-
law had passed away the night before, replacing her with an
alternate. The jury returned its verdict that evening, recom-
mending a sentence of death on Counts One and Five and a
sentence of life imprisonment on Count Two. The court
imposed the recommended sentences on December 4, 2009,
and this appeal followed.

                              B.

   The evidence adduced during the guilt phase of Runyon’s
trial established the following factual foundations for his con-
victions.

   Cat and Draven began conducting an extramarital affair
during the summer of 2006. The affair commenced when
Voss, to whom Cat had been wed since 1999, was deployed
aboard the USS Elrod. Cat and Draven hired Runyon, whom
Draven met while participating in a drug study in February
2007, to murder Voss in hopes of gaining his Navy death ben-
efits and life insurance proceeds.

   On April 20, 2007, Cat opened an account at a branch of
the Langley Federal Credit Union in Newport News ("the
LFCU") with a five dollar deposit. Shortly before midnight on
April 29, 2007, Cat sent Voss to the automated teller machine
("ATM") at the LFCU to withdraw cash. Video surveillance
showed that while Voss stood at the ATM, an unidentifiable
intruder entered his pickup truck. Voss drove away from the
ATM but returned a few minutes later and attempted another
withdrawal, which was denied due to insufficient funds. Voss
was found dead in his truck in a parking lot near the LFCU
                   UNITED STATES v. RUNYON                    5
the next morning. He had been shot five times at close range.
Four hollow-point bullets from a ".38 class" gun—which
includes firearms capable of firing .357 magnum, .38 special,
and 9 mm cartridges—were recovered from his body. The
cause of death was three shots to the chest and abdomen.

   The prosecution presented a wealth of evidence proving
that Runyon acted as the triggerman in a murder-for-hire con-
spiracy. The government established that on the day of the
killing, Runyon purchased a .357 magnum handgun and
ammunition in West Virginia, where he lived, and that a
friend of his pawned the gun several months later. In the con-
sole of Runyon’s vehicle, law enforcement located a map of
Newport News with notes referring to Voss, Voss’s vehicle,
and the LFCU, as well as a photograph of Cat and Draven
with their names, addresses, and a social security number
written on the back. In Runyon’s current and former homes,
investigators discovered phone numbers for Cat and Draven;
a box of .357 magnum bullets with five missing; papers men-
tioning the LFCU and the travel time to Virginia; and a list
of items including a taser, Spyderco knife, tarp, and trash bag,
as well as boots, gloves, a black hoodie sweatshirt, and
military-style pants. Moreover, a variety of telephone and
email evidence showed that Cat, Draven, and Runyon had
arranged the contract killing and attempted to orchestrate a
cover-up. For example, while Runyon apparently asked for
five hundred dollars up front, a Western Union money order
showed that he received two hundred and seventy-five dollars
from Draven’s brother on June 1, 2007. Finally, several wit-
nesses testified that Runyon had boasted about killing Voss—
or a military member or unidentified individual—for money.

   As mentioned above, at the close of the prosecution’s case-
in-chief, the court dismissed the bank robbery charge (Count
Three). The jury ultimately convicted Runyon of conspiracy
to commit murder-for-hire (Count One), carjacking resulting
in death (Count Two), and murder with a firearm in relation
to a crime of violence (Count Five) and found him not guilty
6                   UNITED STATES v. RUNYON
of conspiracy to commit robbery affecting commerce (Count
Four).

                               C.

   The sentencing portion of the trial began with the eligibility
phase, which determines whether a defendant meets the mini-
mum statutory requirements for receiving the death penalty.
Pursuant to the FDPA, a defendant convicted of certain
crimes—including those charged in Counts One, Two, and
Five here—can be declared eligible if the jury determines,
unanimously and beyond a reasonable doubt, that one of four
enumerated intent elements and at least one statutory aggra-
vating factor are present. See 18 U.S.C. §§ 3591-3593. Here,
the jury found that Runyon had intentionally killed Voss, see
id. § 3591(a)(2)(A), and that the prosecution had established
two statutory aggravating factors: first, that Runyon "commit-
ted the offense as consideration for the receipt, or in the
expectation of the receipt, of anything of pecuniary value"
and, second, that he "committed the offense after substantial
planning and premeditation to cause the death of a person,"
id. § 3592(c)(8), (9).

   The district court then proceeded to the penalty selection
phase. Pursuant to the FDPA, the jury must decide by unani-
mous vote "whether the defendant should be sentenced to
death, to life imprisonment without the possibility of release
or some other lesser sentence." Id. § 3593(e). In deciding
whether to recommend capital punishment, the jury must
determine "whether all the aggravating . . . factors found to
exist sufficiently outweigh all the mitigating . . . factors found
to exist to justify a sentence of death." Id. The FDPA enumer-
ates a number of statutory aggravating factors and mitigating
factors (which are also often called "aggravators" and "mitiga-
tors") and allows the parties to propose nonstatutory factors
for the jury to consider as well. Id. § 3592(a), (c); id.
§ 3593(a). While the jury may find only aggravators for
which the prosecution has provided notice as defined by the
                      UNITED STATES v. RUNYON                            7
statute, the jury may find additional mitigators beyond those
specifically proposed by the defense. Id. § 3592(a), (c); id.
§ 3593(a). Finally, the FDPA provides that, while findings
concerning aggravating factors must be unanimous, findings
concerning mitigating factors "may be made by 1 or more
members of the jury, and any member of the jury who finds
the existence of a mitigating factor may consider such factor
established." Id. at § 3593(d).

   After receiving an abundance of evidence over several days
(from sixteen prosecution and twenty-one defense witnesses),1
the jury unanimously found that the prosecution had proved
each of its proposed nonstatutory aggravators, in addition to
the two statutory aggravators already found during the eligi-
bility phase. As listed on the special verdict form, these were:

      •   Nonstatutory Aggravating Factor One: Runyon
          "caused injury, harm, and loss to the victim, Cory
          Allen Voss, and the victim’s family and friends";

      •   Nonstatutory Aggravating Factor Two: In killing
          Voss, Runyon "utilized education, training, and
          experience that he received in college courses
          focused on criminal justice, and as a law enforce-
          ment and correctional officer, as an officer of the
          Kansas National Guard, and as a member of the
          United States Army";

      •   Nonstatutory Aggravating Factor Three: Runyon
          "engaged in acts of physical abuse toward
          women"; and

      •   Nonstatutory Aggravating Factor Four: Runyon
  1
   It bears note that the FDPA speaks in terms of "information" rather
than "evidence" and expressly provides that the rules of evidence do not
generally apply to capital sentencing proceedings. See id. § 3593(c).
Where it is natural to do so, we use the word "evidence" here colloquially.
8                  UNITED STATES v. RUNYON
        "has demonstrated a lack of remorse for murder-
        ing Cory Allen Voss as demonstrated by the evi-
        dence in the case."

   The jury also unanimously found that Runyon had estab-
lished seven of the fourteen mitigators proposed by the
defense:

    •   Statutory Mitigating Factor One: Runyon "does
        not have a serious criminal record," see id.
        § 3592(a)(5);

    •   Statutory Mitigating Factor Two: "Other persons
        equally culpable in the crime will not be pun-
        ished by death," see id. § 3592(a)(4);

    •   Nonstatutory Mitigating Factor One: Runyon
        "will serve a sentence of life in prison without the
        possibility of release if not sentenced to death";

    •   Nonstatutory Mitigating Factor Nine: Runyon’s
        son "will suffer emotional harm if his father is
        executed";

    •   Nonstatutory Mitigating Factor Ten: Runyon’s
        mother "will suffer emotional harm if her son is
        executed";

    •    Nonstatutory Mitigating Factor Eleven: Runyon
        "served his country as a member of the United
        States Army and was honorably discharged"; and

    •   Nonstatutory Mitigating Factor Twelve: Runyon
        "graduated from high school and earned an asso-
        ciate of arts degree . . . and took further college
        courses to expand his education."

Additionally, the jury unanimously found two further nonsta-
tutory mitigating factors that the defense had not expressly
                  UNITED STATES v. RUNYON                   9
proposed: first, that Runyon "continued to witness and experi-
ence domestic violence and parental conflict/abuse from [his]
mother and adoptive father" and, second, that Runyon’s
brother "will suffer emotional harm if his brother is exe-
cuted."

   Finally, beyond these unanimous findings, ten or eleven of
the twelve jurors found the following three proposed mitiga-
tors:

    •   Nonstatutory Mitigating Factor Two: Runyon
        "has worked and has been legally employed for
        all of his life";

    •   Nonstatutory Mitigating Factor Three: Runyon
        "committed acts of kindness and generosity for
        his neighbors and his community"; and

    •   Nonstatutory Mitigating Factor Four: Runyon
        "grew up, witnessed, and experienced, domestic
        violence and parental conflict until his mother
        and biological father separated."

And eleven jurors agreed that the defense had established an
additional mitigating factor that it had not specifically pro-
posed: that Runyon "was given the impression that Cory Voss
was molesting [Voss’s] daughter."

   The special verdict form concluded by confirming that
upon weighing the six aggravating factors (two from the eligi-
bility phase and four from the penalty selection phase) and
multiple mitigating factors, the jury unanimously recom-
mended a sentence of death on Counts One and Five and a
sentence of life imprisonment without the possibility of
release on Count Two.

                             II.

  Runyon appeals both his convictions and his sentences on
various grounds. Although the bulk of Runyon’s appeal
10                 UNITED STATES v. RUNYON
focuses on the latter, we take up his conviction-related chal-
lenges first in the interest of chronological order. First, Run-
yon claims that the statutes on which Counts One and Two
are premised are unconstitutional. Second, he contends that
there was insufficient evidence to establish the jurisdictional
element of Count One. We address these arguments in turn
and, for the reasons that follow, find each unconvincing.

                              A.

   Runyon asserts that both the federal murder-for-hire statute,
18 U.S.C. § 1958, which underlies Count One, and the federal
carjacking statute, 18 U.S.C. § 2119, which underlies Count
Two, are unconstitutional because their enactment exceeded
Congress’s enumerated powers—in particular, the power to
"regulate Commerce with foreign Nations, and among the
several States." U.S. Const. art. I, § 8, cl. 3.

                               1.

  The text of the murder-for-hire statute provides for punish-
ment of whoever

     travels in or causes another (including the intended
     victim) to travel in interstate or foreign commerce,
     or uses or causes another (including the intended vic-
     tim) to use the mail or any facility of interstate or
     foreign commerce, with intent that a murder be com-
     mitted in violation of the laws of any State or the
     United States as consideration for the receipt of, or
     as consideration for a promise or agreement to pay,
     anything of pecuniary value, or who conspires to do
     so.

18 U.S.C. § 1958(a). While Runyon does not appear to chal-
lenge the statute’s constitutionality to the extent that it
addresses "travel in interstate or foreign commerce," he takes
issue with the fact that it also purports to reach the mere "use
                   UNITED STATES v. RUNYON                   11
[of] any facility of interstate or foreign commerce" to perpe-
trate contract killings. In particular, Runyon argues that a
2004 amendment changing the phrase "facility in interstate or
foreign commerce" to "facility of interstate or foreign com-
merce" broadened the statute’s scope to such a degree as to
cover virtually every murder-for-hire—including, for
instance, a contract killing in which all of the parties were
neighbors and the defendant made a single phone call to the
victim’s residence.

   This argument fails by a wide margin. Pursuant to its com-
merce power, Congress may, among other things, "regulate
and protect the instrumentalities of interstate commerce, or
persons or things in interstate commerce, even though the
threat may come only from intrastate activities." United States
v. Lopez, 514 U.S. 549, 558 (1995). We agree with all of the
circuits to address the question that the amended murder-for-
hire statute meets this standard, as there exists "no meaningful
distinction between the terms ‘facilities’ and ‘instrumentali-
ties’ of interstate commerce." United States v. Marek, 238
F.3d 310, 317 & n.26 (5th Cir. 2001); see also, e.g., United
States v. Mandel, 647 F.3d 710, 720-23 (7th Cir. 2011);
United States v. Schaefer, 501 F.3d 1197, 1205 (10th Cir.
2007) (listing "any facility of interstate . . . commerce" lan-
guage from § 1958(a) as an example of an "expansive exer-
cise of [Congress’s] Commerce Clause powers"), overruled
on other grounds by United States v. Sturm, 672 F.3d 891,
901 (10th Cir. 2012). Congress’s enactment of the murder-
for-hire statute, therefore, did not exceed its authority under
the Commerce Clause.

                               2.

   Runyon’s constitutional attack on the federal carjacking
statute meets the same fate. That statute criminalizes "tak[ing]
a motor vehicle that has been transported, shipped, or
received in interstate or foreign commerce from the person or
presence of another by force and violence or by intimidation,
12                  UNITED STATES v. RUNYON
or attempt[ing] to do so," where the perpetrator possesses "the
intent to cause death or serious bodily harm." 18 U.S.C.
§ 2119.

   Runyon’s challenge cannot overcome United States v.
Cobb, which expressly rejected a Commerce Clause challenge
to the same statute. 144 F.3d 319 (4th Cir. 1998). First, we
found that the carjacking statute’s inclusion of an "express
jurisdictional element" tying the covered cars to interstate or
foreign commerce "‘satisfies the minimal nexus’" required by
recent Supreme Court precedent. Id. at 321-22 (quoting
United States v. Wells, 98 F.3d 808, 811 (4th Cir. 1996)). Sec-
ond, and independently, we found that the carjacking statute
"is also a valid exercise of Congress’s power to regulate an
instrumentality of interstate commerce—cars," citing the
same language from Lopez on which we rely above and not-
ing that multiple other circuits had come to the same conclu-
sion. Id. at 322. The arguments pressed by Runyon, therefore,
are both foreclosed by Cobb and unpersuasive on the merits.
Because we also find that the prosecution’s evidence provided
firm support for Runyon’s conviction on Count Two, that
conviction stands.

                               B.

   Next, Runyon argues that even if the federal murder-for-
hire statute underlying Count One survives his constitutional
challenge, there was insufficient evidence here to satisfy its
jurisdictional hook. As indicated above, the murder-for-hire
statute requires that the defendant, while possessing the requi-
site intent, (1) "travel[ed] in or cause[d] another (including the
intended victim) to travel in interstate or foreign commerce"
or (2) "use[d] or cause[d] another (including the intended vic-
tim) to use the mail or any facility of interstate or foreign
commerce." 18 U.S.C. § 1958(a). Here, the government
argues that evidence establishing that Runyon drove his own
truck from West Virginia to Virginia on the day of the murder
sufficiently satisfied the first hook, on which the jury was
                   UNITED STATES v. RUNYON                    13
instructed. Runyon contends, to the contrary, that travel "in
interstate commerce" requires transport by commercial means
(such as by bus, train, or plane). This is so, he argues, because
if all travel between two or more states qualifies, the word
"commerce" becomes entirely superfluous.

   Runyon’s argument, however, fails under United States v.
Lentz, in which this court found that travel from one state to
another in a personal vehicle constituted "transport[ ] in inter-
state or foreign commerce" under the federal kidnapping stat-
ute, 18 U.S.C. § 1201(a)(1). 383 F.3d 191, 196-97, 199-200
(4th Cir. 2004). The text of the jurisdictional element at issue
here is, of course, essentially identical to that considered in
Lentz, and we therefore decline to interpret it differently.

   With the pertinent scope of the jurisdictional hook thus
established, we turn to whether "substantial evidence" sup-
ported that element here. In answering that question,

    the appellate function is not to determine whether the
    reviewing court is convinced of guilt beyond reason-
    able doubt, but, viewing the evidence and the reason-
    able inferences to be drawn therefrom in the light
    most favorable to the Government, "whether the evi-
    dence adduced at trial could support any rational
    determination of guilty beyond a reasonable doubt."

United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996)
(en banc) (quoting United States v. Powell, 469 U.S. 57, 67
(1984)). Runyon cannot clear this high hurdle, as the prosecu-
tion presented evidence from which the jury could readily
infer that he drove his truck across state lines in order to kill
Voss. Such evidence included the fact that investigators found
in that very truck the map of Newport News and the photo-
graph of Cat and Draven, both of which contained inculpatory
notes, along with the fact that Runyon made a withdrawal
from an ATM in West Virginia during the early afternoon
hours of the day Voss was shot. The prosecution, therefore,
14                     UNITED STATES v. RUNYON
sufficiently established the jurisdictional element of the
murder-for-hire statute, and we accordingly affirm Runyon’s
conviction on Count One.2

                                    III.

   With the remainder of his arguments, Runyon shifts from
contesting his convictions for killing Voss to contesting the
jury’s sentencing recommendations on those convictions.
Specifically, he challenges the nonstatutory aggravating fac-
tors charged by the prosecution and found by the jury, various
evidence introduced by the prosecution to prove these factors,
comments made by the prosecution during the closing argu-
ments to the penalty selection phase of the trial, the district
court’s substitution of jurors at points following the guilt
phase, and the district court’s instructions to the jury at the
end of the sentencing proceeding.

   Before considering the merits of these arguments, it is
worth noting a few formidable obstacles that they must over-
come. First, many of Runyon’s nonconstitutional challenges
concern rulings by the district court that we review under the
deferential abuse-of-discretion standard. See, e.g., Noel v. Art-
son, 641 F.3d 580, 591 (4th Cir. 2011) (evidentiary rulings);
United States v. Novak, 607 F.3d 968, 972 (4th Cir. 2010)
(jury instructions); United States v. Ollivierre, 378 F.3d 412,
417 (4th Cir. 2004) (comments during closing arguments),
vacated on other grounds by Ollivierre v. United States, 543
U.S. 1112 (2005). We are generally reluctant to reverse such
discretionary rulings because district courts enjoy the consid-
erable advantage of having perceived firsthand the witnesses
  2
    We likewise reject Runyon’s challenge to his conviction on Count Five
for using and carrying a firearm "in relation to any crime of violence . . .
for which the person may be prosecuted in a court of the United States."
18 U.S.C. § 924(c)(1)(A). Runyon’s argument that no predicate offense
survives necessarily fails in light of our affirming his convictions on
Counts One and Two.
                   UNITED STATES v. RUNYON                       15
who testified, the evidence that was introduced, and the argu-
ments that were made at the proceeding under review. While
we by no means abdicate our duty to carefully consider Run-
yon’s claims, we discharge this duty mindful of the risks of
overstepping our limited role and impinging on trial courts’
essential trial-management functions.

   Second, in impugning multiple aspects of his sentencing
proceeding, Runyon seems to overlook the fact that sentenc-
ing, including capital sentencing, is a wide-ranging process
that accords considerable discretion to the sentencer—here,
the jury. As the Supreme Court has held:

    "Once the jury finds that the defendant falls within
    the legislatively defined category of persons eligible
    for the death penalty, . . . the jury then is free to con-
    sider a myriad of factors to determine whether death
    is the appropriate punishment." Indeed, the sentencer
    may be given "unbridled discretion in determining
    whether the death penalty should be imposed after it
    has found that the defendant is a member of the class
    made eligible for that penalty."

Tuilaepa v. California, 512 U.S. 967, 979-80 (1994) (citation
omitted) (quoting California v. Ramos, 463 U.S. 992, 1008
(1983); Zant v. Stephens, 462 U.S. 862, 875 (1983)). The
FDPA reflects this broad conception of capital sentencing,
permitting the jury to consider not only a number of expressly
enumerated aggravating factors, but "any other aggravating
factor for which notice has been given." 18 U.S.C. § 3592(c).
It also allows the parties to present aggravating or mitigating
evidence "as to any matter relevant to the sentence . . . regard-
less of its admissibility under the rules governing admission
of evidence at criminal trials." Id. § 3593(c). Whereas Runyon
may wish to severely cabin the jury’s sentencing discretion by
restricting the evidence it may hear and the inferences it may
draw, the FDPA anticipates that the jury will confront a broad
16                 UNITED STATES v. RUNYON
array of information and enjoy considerable leeway in assess-
ing it.

   Third, as envisioned by the FDPA, capital sentencing pro-
ceedings are not only wide-ranging; they are in important
respects even-handed. Just as the defendant may introduce
evidence on myriad mitigating factors, so the prosecution may
try to prove an equally varied range of aggravating factors. Id.
§ 3592(a), (c). Runyon, by contrast, seems to contemplate a
more one-sided affair, with the defendant making his mitiga-
tion case more or less unfettered and the prosecution respond-
ing with but a narrow subset of the available aggravating
evidence. Though we must uphold for capital defendants the
procedural safeguards guaranteed them by the Constitution
and the FDPA, we must also avoid constraining unduly the
prosecution’s ability to paint a complete picture of the defen-
dant’s crime and character, lest the jury be less than fully and
amply informed.

   With these caveats in mind, we now turn to Runyon’s spe-
cific challenges.

                              IV.

   Runyon first challenges the nonstatutory aggravating fac-
tors submitted to the jury and the prosecution’s efforts to
prove them. Specifically, pursuant to the FDPA, 18 U.S.C.
§ 3592(c), the prosecution gave notice of four nonstatutory
aggravating factors for the jury to consider: (1) lack of
remorse; (2) injury and loss to Voss and his family and
friends ("victim impact"); (3) use of law enforcement and mil-
itary training to perpetrate the murder; and (4) history of
physical abuse toward women. Runyon objected on various
grounds to each of these factors, as well as to some of the evi-
dence and arguments the prosecution presented to establish
them. The district court overruled his objections, and the jury
heard evidence on all four, ultimately finding all of them to
exist. We consider each factor in turn.
                   UNITED STATES v. RUNYON                   17
                              A.

   We first address Runyon’s arguments on the lack-of-
remorse aggravator. While Runyon does not challenge on
appeal the propriety of the prosecution proposing this aggra-
vator, he contends that the court’s decision to admit a particu-
lar piece of evidence in support of this factor (and in rebuttal
to a mitigator proposed by the defense) violated the Constitu-
tion and the FDPA. That evidence was a videotaped depiction
of Runyon being interrogated on December 11, 2007, as the
investigation came closer to uncovering his role in the crime.

   The video runs just over forty-two minutes. It shows three
law enforcement officers, led by Detective Larry Rilee of the
Newport News Police Department, questioning Runyon inten-
sively about his role in Voss’s death. The interrogation begins
with Rilee reading Runyon his Miranda rights, which Runyon
confirms understanding. Runyon makes a handful of inculpa-
tory statements—including admitting that he knew Draven
somewhat, had spoken with Cat by phone, owned the map
with notes about Voss, and had been in possession of both the
photo of Cat and Draven and certain firearms. Nevertheless,
he sits silently for the vast majority of the exchange, seldom
providing answers longer than one or two words, and he never
expressly admits any involvement in the murder. At one
point, the officers leave the room, apparently to give Runyon
time to consider whether he wants to cooperate with the
investigation. (While the time stamp indicates that Runyon
remained alone for approximately twelve minutes, the video
omits this period.) Throughout the interrogation, Runyon’s
demeanor is basically attentive; his tone is generally calm;
and his face is largely expressionless. The conversation ends
when Runyon makes clear that he wishes to consult with
counsel.

   The video was played before the jury and subsequently
admitted into evidence during the portion of the penalty selec-
tion phase in which the prosecution had the opportunity to
18                 UNITED STATES v. RUNYON
rebut mitigation evidence presented by the defense. Specifi-
cally, the prosecution proposed to use the video to rebut evi-
dence on the statutory mitigator that "[a]nother defendant or
defendants, equally culpable in the crime, will not be pun-
ished by death." 18 U.S.C. § 3592(a)(4). On this factor, the
defense had introduced Cat’s plea agreement and the accom-
panying statement of facts. In response, the prosecution
sought to have Rilee testify about Cat’s and Draven’s post-
arrest confessions, contrasted with the video and Rilee’s rec-
ollections of Runyon’s December 11, 2007, interrogation.
Defense counsel objected orally, arguing that the video did
not properly rebut any defense evidence. The district court
overruled the objection. As for the equally-culpable mitigator,
the court held that the prosecution was entitled to explain why
the government had not pursued the death penalty against
Runyon’s co-conspirators. Moreover, the court expressed an
expectation that the video would also provide evidence sup-
porting the lack-of-remorse aggravator.

                               1.

   On appeal, Runyon renews his objection to this piece of
evidence on multiple grounds—some constitutional, some
statutory. We first address Runyon’s contention that several
statements made by the interrogating officers in the video
contaminated the sentencing proceeding with invidious con-
siderations concerning his ethnicity and religion.

   Toward the beginning of the exchange, Detective Rilee
asked Runyon: "[Y]ou’re Asian, right, Asian-American?
You’re an honorable Asian man, aren’t you?" "Yes sir," he
answered. Imploring Runyon to be honest, Rilee continued,
"You know, if you’re an honorable Asian man and your integ-
rity is intact and you have any respect for anybody at all, then
you’ll do the right thing today, okay?" The officers proceeded
to invoke Runyon’s "honor" on multiple occasions during the
interrogation.
                   UNITED STATES v. RUNYON                    19
  Later, Rilee asked Runyon whether he had any "religious
beliefs," to which Runyon replied that he is a Christian. Rilee
continued:

    You believe in forgiveness then; you can be forgiven
    for whatever the sin might be. Obviously in the Ten
    Commandments, "thou shalt not kill" would be one
    of the more prominent ones. But do you believe that
    you can be forgiven for that? . . . If you asked God
    for forgiveness, do you believe that He’ll forgive
    you for that? You can repent your sins, can’t you?

"Yes, yes, anybody can repent their sins," Runyon stated.
Rilee responded, "Having that in mind, you know, don’t you
think it’s time to repent, to say that you’re sorry for what hap-
pened . . . ?" Runyon answered, "It sounds like to me that I
need a lawyer," at which point the interrogation effectively
ended.

   Runyon further argues that several additional portions of
the video were likewise improperly inflammatory. Whatever
the force of those arguments might be, this court need proceed
no further than the officers’ comments referencing Runyon’s
ethnicity and religion to conclude that the video had no place
at this sentencing proceeding. The government contends that
these comments were not problematic because, first, they
"were not addressed to the jury" but were instead "intended to
elicit truthful information from [the] defendant" and, second,
they "appealed not to negative aspects of Runyon’s character,
but to positive aspects of his identity." Appellee’s Br. 33. For
the reasons that follow, we find these arguments unpersua-
sive.

   The Supreme Court has long made clear that statements
that are capable of inflaming jurors’ racial or ethnic preju-
dices "degrade the administration of justice." Battle v. United
States, 209 U.S. 36, 39 (1908). Where such references are
legally irrelevant, they violate a defendant’s rights to due pro-
20                  UNITED STATES v. RUNYON
cess and equal protection of the laws—whether the remarks
occur during the prosecution’s presentation of evidence or
argumentation. See, e.g., Bains v. Cambra, 204 F.3d 964, 974
(9th Cir. 2000); United States v. Vue, 13 F.3d 1206, 1212-13
(8th Cir. 1994); United States v. Doe, 903 F.2d 16, 24-25
(D.C. Cir. 1990); see also McCleskey v. Kemp, 481 U.S. 279,
309 & n.30 (1987). And the Supreme Court has taken pains
to ensure that racial prejudice plays no role in jury delibera-
tions in capital sentencing proceedings. See, e.g., Turner v.
Murray, 476 U.S. 28, 36-37 (1986) (holding that "a capital
defendant accused of an interracial crime is entitled to have
prospective jurors . . . questioned on the issue of racial bias").

   While it is certainly true that district judges must weigh the
"probative value" of evidence against "the danger of creating
unfair prejudice" in each case under the FDPA, 18 U.S.C.
§ 3593(c), we think that the particular references to ethnicity
here were problematic for several reasons. One, the references
came directly from the mouths of law enforcement. Two, they
directly alluded to the defendant himself. Three, they bore no
relevance to the particular issues that the jury was being asked
to resolve. And four, they conveyed what were, frankly,
stereotyping and insulting notions about how "an honorable
Asian man" is supposed to act. Thus, while it is admittedly
impossible to script all-or-nothing answers to evidentiary
questions on appeal, the error in admitting the statements at
issue here is apparent.

   We are compelled to reach the same conclusion with
respect to the discussion of Runyon’s religion. The Supreme
Court has held that the First Amendment "prevents [the prose-
cution] from employing evidence of a defendant’s abstract
beliefs at a sentencing hearing when those beliefs have no
bearing on the issue being tried." Dawson v. Delaware, 503
U.S. 159, 168 (1992). Here, the government makes no argu-
ment that the video’s references to Runyon’s faith were ger-
mane to the question of what sentence he should receive, nor
is any such argument apparent to the court. There is no indica-
                   UNITED STATES v. RUNYON                      21
tion that the killing was motivated by or connected to Run-
yon’s Christianity at all, and the discussion of his religion did
not serve to rebut any mitigating evidence offered by the
defense. See id. at 166-68. Like Runyon’s ethnic background,
neither his Christian beliefs nor the implication that he some-
how betrayed those beliefs by failing to "repent his sins" was
legally relevant in any way. Likewise, this exchange was
flawed for evidentiary purposes because the offending state-
ments were made by law enforcement officers and were per-
sonally targeted at the defendant. It was accordingly error for
the jury to hear these remarks.

   As mentioned above, Runyon further contends that a num-
ber of other comments made by the officers in the video were
improperly inflammatory. These involve statements in which
the officers expressed opinions about the crime, Runyon him-
self, and how a jury might ultimately decide his fate—
including statements implying that Runyon’s refusal to con-
fess might render him subject to capital punishment:

    •   "But don’t let me walk out of that, that door right
        there thinking that you’re some piece of shit that
        murdered a U.S. naval officer and didn’t have
        enough respect to man up when he—when it was
        done."

    •   "He didn’t deserve to die like a dog."

    •   "I don’t have any disrespect for you at this point,
        but if you don’t have enough integrity, enough
        honor about yourself to tell the truth at this point,
        then I won’t have any respect for you. And as a
        matter of fact, when they make a choice as to
        whether they charge you with capital murder and
        seek the death penalty, I’ll remember exactly
        how honorable you were, or not . . . ."

    •   "It makes a difference in the way that the jury is
        gonna perceive you when you go to trial. It’s
22                  UNITED STATES v. RUNYON
         either gonna be, ‘well this is a cold-blooded mur-
         derer’ or ‘this is a guy who made a mistake.’ . . .
         [T]hat’s what they’re going to think about when
         they’re deciding how this can end up for you."

     •   "But I want you to sit back and I want you to
         think about, in front of a jury of twelve, twelve
         citizens, okay? About this family right here, this
         whole family is torn apart. . . . And David Run-
         yon is going to be the one that did that—that
         physically did it. Without David Runyon’s coop-
         eration, without David Runyon’s honesty and
         remorse for what he did, what do you think
         twelve reasonable people would, uh, conclude
         from that? . . . [T]hey’re going to make you out
         to be a monster, man."

Runyon claims that the jury’s consideration of these state-
ments offended the Eighth Amendment by inviting applica-
tion of the death penalty in an arbitrary and capricious manner
under precedent stemming from Furman v. Georgia, 408 U.S.
238 (1972). Moreover, he offers additional arguments as to
why introduction of the interrogation video was erroneous.
First, he contends that the video was inadmissible on the lack-
of-remorse aggravator because it did not actually provide any
evidence relevant to the issue of remorse. He further argues
that the video was irrelevant to rebutting the equally-culpable
mitigator because evidence of conduct after the crime is
immaterial to a defendant’s culpability "in the crime," per the
text of the FDPA. 18 U.S.C. § 3592(a)(4) (emphasis added).
Next, Runyon asserts that he sufficiently invoked his Fifth
Amendment right to remain silent during the interrogation and
that introduction of the video therefore violated the principles
set forth in Miranda v. Arizona, 384 U.S. 436 (1966), and its
progeny. And finally, he contends that even if some portions
of the video were pertinent to certain questions before the
court, its admission as a whole was nevertheless unfairly prej-
udicial under the FDPA.
                   UNITED STATES v. RUNYON                    23
   In response to Runyon’s Eighth Amendment argument con-
cerning inflammatory statements made by the officers, the
government contends that "statements by detectives, made in
the course of the investigation, and not referred to by the pros-
ecutor, cannot be attributed to the government deliberately
introducing prejudicial or arbitrary matters." Appellee’s Br.
36. As for Runyon’s other claims, the government first
responds that the video was admissible as to the lack-of-
remorse aggravator because Runyon’s refusal during the
interrogation to take responsibility for his actions, along with
his general demeanor when faced with the officers’ questions,
conveyed a complete absence of contrition. And with regard
to the video’s relevance to the equally-culpable mitigator, the
government contends that culpability is a continuing moral
concept that does not simply shut off once a crime has been
committed. Further, in response to Runyon’s Fifth Amend-
ment self-incrimination claim, the government argues that
evidence of a defendant’s demeanor while sitting silent is
meaningfully distinct from evidence of silence itself and, in
any event, that Runyon never unambiguously invoked the
right to remain silent after receiving Miranda warnings, as
required by Berghuis v. Thompkins, 130 S. Ct. 2250 (2010).
And finally, for all of these reasons, the government rejects
the defense’s argument that admission of the video unduly
prejudiced Runyon.

   The parties proceed to argue at some length over these
additional claims of error pertaining to the video. Neverthe-
less, because we have established that the court erred in
admitting the video due to the particular references to ethnic-
ity and religion described above, we need not consider what
other reasons may or may not exist for coming to the same
conclusion. To be sure, one could argue that the trial court’s
error extends only to any offending portions of the video. In
the interest of caution, however, we will assume that exclu-
sion of the entire video was warranted. Moreover, as dis-
cussed in greater detail below, we shall elect to apply the most
24                 UNITED STATES v. RUNYON
defendant-favorable standard possible in order to determine
whether this error requires reversal of Runyon’s sentences.

                              2.

   The parties vigorously dispute the proper standard for
deciding whether Runyon’s sentences must be reversed on
account of the erroneous admission of the interrogation video.
The defense asserts that because certain of Runyon’s argu-
ments are constitutional in nature, the government must
"prove beyond a reasonable doubt that the error complained
of did not contribute to the verdict obtained." Chapman v.
California, 386 U.S. 18, 24 (1967). The government, in con-
trast, contends that Runyon did not properly preserve his con-
stitutional arguments before the district court and that plain
error analysis pursuant to United States v. Olano, 507 U.S.
725 (1993), thus applies.

   We note that although Runyon’s counsel did object strenu-
ously to the introduction of the video below, the argument
was premised predominantly, even exclusively, on the notion
that the video did not properly rebut the defense’s evidence on
the equally-culpable mitigator for several statutory and evi-
dentiary reasons. Nevertheless, because we find for the fol-
lowing reasons that admission of the interrogation video
constituted harmless error even under the most stringent of
standards, we proceed pursuant to Chapman. See United
States v. Williams, 461 F.3d 441, 448 (4th Cir. 2006) (electing
to apply Chapman where not necessarily required).

   As a threshold matter, the fact that the district court pro-
vided a detailed limiting instruction specifically circumscrib-
ing the jury’s consideration of the interrogation video is
significant. The court stated:

     During the government’s rebuttal evidence, it played
     for you a videotape of an interrogation of the defen-
     dant, David Anthony Runyon. This evidence was
                   UNITED STATES v. RUNYON                     25
    offered for the limited purposes of demonstration of
    remorse in regard to the alleged nonstatutory aggra-
    vating factor to this effect, and for relevant culpabil-
    ity in regard to the alleged statutory mitigation factor
    to this effect.

    You are instructed that no statement made by the
    detectives during the interrogation is itself evidence
    in this case. You should disregard any statements of
    fact or opinion made by the interrogating officers,
    including any speculation about a future jury’s possi-
    ble sentencing decision or the punishment that the
    defendant might receive, or any characterization by
    the officers of the defendant’s conduct or character.
    These portions of the video could not be removed
    without making the interrogation itself unintelligible,
    but they should not be considered by you in deciding
    on defendant’s sentence.

In addition, in accordance with the directive stated in 18
U.S.C. § 3593(f), the court delivered the following more
general—but equally unequivocal—instruction establishing
the impropriety of considering Runyon’s ethnicity or religious
affiliation:

       In considering whether a death sentence is justi-
    fied, you must not consider the race, color, religious
    beliefs, national origin, or sex of the defendant or the
    victim in this case. These facts are completely irrele-
    vant to the important issues you must consider at this
    phase of the proceedings. You are not to recommend
    a sentence of death unless you have concluded that
    you would recommend a sentence of death for the
    crime in question no matter what the race, color, reli-
    gious beliefs, national origin, or sex of either the
    defendant or the victim might have been.

       To emphasize the importance of this consider-
    ation, the special verdict form has a certificate that
26                  UNITED STATES v. RUNYON
     must be signed by each juror. When you have
     reached a decision, each of you is to sign the certifi-
     cate, but only if this is so, attesting that consider-
     ations of race, color, religious beliefs, national
     origin, or sex of the defendant or the victim w[ere]
     not involved in reaching your individual decision,
     and attesting that you would have made the same
     recommendation regarding a sentence for the crime
     in question no matter what the race, color, religious
     beliefs, national origin, or sex of the defendant or
     victim might have been.

Each juror signed the certificate.

   Our analysis is governed, first and foremost, by the "almost
invariable assumption of the law that jurors follow their
instructions." Richardson v. Marsh, 481 U.S. 200, 206 (1987).
The assumption would certainly apply in a case such as this
one, where a certificate was signed and where the limiting
instructions were so clear and emphatic. The assumption has
become axiomatic because it is so essential to the efficient
functioning of the criminal justice system. "Not every admis-
sion of inadmissible . . . evidence can be considered to be
reversible error unavoidable through limiting instructions;
instances occur in almost every trial where inadmissible evi-
dence creeps in, usually inadvertently." Bruton v. United
States, 391 U.S. 123, 135 (1968). Accordingly, absent some
specific "reason to doubt that the jury . . . adhered to the dis-
trict court’s directive," this court will not conclude to the con-
trary. United States v. Castillo-Pena, 674 F.3d 318, 322 (4th
Cir. 2012).

   We see no such reason here. Nevertheless, we note that
whereas the district court’s instructions are naturally read to
neutralize the officers’ statements in the video, Runyon’s
challenge goes further. Specifically, Runyon objects to admis-
sion of the video in its entirety—including his responses, ver-
bal and nonverbal alike, to the officer’s questions. We
                   UNITED STATES v. RUNYON                  27
therefore consider, and find convincing, additional grounds
establishing the harmlessness of introducing the video at all,
focusing in particular on the limited purposes for which the
court permitted the jury to consider it: the lack-of-remorse
aggravator and the equally-culpable mitigator.

   The government has demonstrated beyond a reasonable
doubt that the jury would not have voted any differently on
the lack-of-remorse aggravator in the absence of the interro-
gation video. The prosecution’s argument that Runyon exhib-
ited no remorse for killing Voss rested on evidence of at least
four classes of affirmative conduct and speech on Runyon’s
part, none of which depended on the video for proof. Runyon
(1) bragged about being a hitman to at least three people fol-
lowing the shooting; (2) attempted to collect on the contract
after the murder; (3) schemed for months to conceal evidence
and mislead law enforcement officers about his role in the
conspiracy; and (4) groused crudely about the investigation in
recorded phone calls—including describing the accumulated
evidence as "circumstantial bullshit" and declaring that "[i]f
they don’t watch themselves before it’s all said and done
they’re gonna have a fucking civil lawsuit for harassment."
By contrast, the defense never attempted to argue that Runyon
exhibited remorse in any way. Hence, we find that "[e]ven
without considering [the tainted evidence], the jury could not
reasonably have reached another conclusion regarding lack of
remorse." United States v. Caro, 597 F.3d 608, 631 (4th Cir.
2010).

   We are likewise convinced beyond a reasonable doubt that
introduction of the interrogation video was harmless with
respect to the equally-culpable mitigator—namely, that
"[a]nother defendant or defendants, equally culpable in the
crime, will not be punished by death." 18 U.S.C. § 3592(a)(4).
The fact that the jury accepted the defense’s arguments on this
factor, unanimously finding in Runyon’s favor, is dispositive.
Hence, this evidence did not detract from Runyon’s defense.
Introduction of the video, therefore, neither encouraged the
28                 UNITED STATES v. RUNYON
jury to find any inadequately supported aggravator nor dis-
couraged the jury from finding any adequately supported miti-
gator, leaving the slate of factors in the aggravator-versus-
mitigator computation required by the FDPA unaltered.

   Nor do we believe that the overall balancing of these fac-
tors could have possibly produced a different result. The
Chapman standard requires review of "the record as a whole
to determine the probable impact of the improper evidence on
the jury." Williams, 461 F.3d at 448-49 (emphasis added)
(internal quotation marks omitted). Thus, erroneously admit-
ted evidence cannot be assessed in isolation. Viewed quantita-
tively, the interrogation video comprised an insignificant
portion of the proceeding, consuming less than an hour of a
combined trial and sentencing lasting longer than three weeks
and featuring five days of evidence and thirty-seven witnesses
during the sentencing portion alone. See United States v. Stitt,
250 F.3d 878, 898 (4th Cir. 2001) (finding admission of
improper evidence harmless in death penalty case where such
evidence "comprised only a fraction of the total testimony
heard during the penalty phase").

   The video was likewise inconsequential from a qualitative
perspective. What ultimately drove the jury’s decision was
not some video but the overpowering evidence of Runyon’s
guilt, his pivotal role in the crime, and the exceptionally cal-
lous nature of his conduct. With three fatal shots to the chest
and abdomen, Runyon robbed an innocent man of his life and
two small children of their father. And for what? Money. The
aggravating factors found by the jury—including that Runyon
sought pecuniary gain, engaged in substantial planning and
premeditation, and utilized his military and criminal justice
background to facilitate his actions—reflect the utter heart-
lessness of this horrific homicide, providing an abundant basis
for the verdict. See Stitt, 250 F.3d at 898-99 (finding error
harmless in light of "the overwhelming force of the aggravat-
ing factors found by the jury which showed the violent and
                   UNITED STATES v. RUNYON                   29
predatory nature of [the defendant’s] character and activi-
ties").

   Moreover, even beyond the equally-culpable mitigator,
Runyon’s counsel had the opportunity—entirely untainted by
the interrogation video—to present a multitude of arguments
for leniency. Specifically, the defense proposed fourteen miti-
gating factors and offered testimony from nearly two dozen
witnesses during the penalty selection phase alone, all in
hopes of dissuading the jury from recommending the death
penalty. The defense’s evidence ranged from Runyon’s child-
hood and character to his relationships and employment
history—and even to his pre-trial conduct in jail and ability to
adjust to prison in the event he received a life sentence. Nev-
ertheless, although the jury did find several mitigators in Run-
yon’s favor, the case for clemency simply did not overcome
in the jury’s eyes the case presented by the government.

   We recognize, of course, that where "record review leaves
the conscientious judge in grave doubt about the likely effect
of an error," the error should be treated "as if it affected the
verdict." O’Neal v. McAninch, 513 U.S. 432, 435 (1995). But
we have no doubt that the error in admitting the interrogation
video "did not contribute to the verdict obtained," Chapman,
386 U.S. at 24, and that reversal is consequently unwarranted.

                              B.

   A second nonstatutory aggravating factor charged that Run-
yon "caused injury, harm and loss to the victim and the vic-
tim’s family and friends." To prove this factor, the
prosecution introduced various items of "victim impact" evi-
dence. These included the testimony of Jennifer Kime, a for-
mer Navy officer, and Lieutenant Jeremy Chayer, both of
whom served with Voss on the USS Elrod, as well as a video
and an approximately nine-minute montage of photographs of
Voss, both of which were shown during his memorial service
aboard the Elrod. Kime and Chayer testified about their
30                 UNITED STATES v. RUNYON
friendships with Voss, his Navy service, and the impact of his
death on them and on the Elrod’s crew more generally, while
the video contained statements by Chayer and Commander
Matthew Graham reminiscing about Voss.

   Runyon objected below, and argues on appeal, that this
aggravator violated both the Constitution and the FDPA inso-
far as it included (1) the impact of Voss’s death on his friends
and colleagues, rather than just his family, and (2) Voss’s pro-
fessional contributions as a Navy officer, rather than just his
personal relationships with specific individuals. We consider
Runyon’s constitutional and statutory challenges to the factor
de novo and review the district court’s decision to admit cer-
tain evidence on that factor for abuse of discretion. United
States v. Higgs, 353 F.3d 281, 320, 322 (4th Cir. 2003).

                               1.

   Runyon first contends that both the Eighth Amendment and
the FDPA limit the scope of victim-impact evidence in a capi-
tal sentencing proceeding to the impact of the crime on the
victim’s family and that the nonstatutory aggravating factor
transgressed these limits by bringing before the jury the
impact of Voss’s death on his friends and shipmates.

   Neither the constitutional nor the statutory argument suc-
ceeds. Runyon’s constitutional argument relies on the
Supreme Court’s decision in Payne v. Tennessee, 501 U.S.
808 (1991). In holding that the introduction of victim-impact
evidence during capital sentencing did not necessarily violate
the Eighth Amendment, the Payne Court understood such evi-
dence to include "evidence about the victim and about the
impact of the murder on the victim’s family." 501 U.S. at 827.
Runyon takes this statement for an exhaustive definition, one
that implicitly prohibits the introduction of evidence concern-
ing the impact of the victim’s death on any individuals other
than "the victim’s family."
                   UNITED STATES v. RUNYON                    31
   Runyon’s reading, however, is a stretch. As even he con-
cedes, "certain language used by the majority . . . opinion[ ]
could be read as suggesting approval of a broader range of
evidence." Appellant’s Opening Br. 66. Indeed, on multiple
occasions, the Payne Court expressly countenanced the intro-
duction of evidence concerning the impact of the victim’s
death on society at large. See, e.g., id. at 822 (noting that the
prosecution should be permitted to "demonstrat[e] the loss to
the victim’s family and to society which has resulted from the
defendant’s homicide" (emphasis added)); id. at 825 ("[T]he
State has a legitimate interest in counteracting the mitigating
evidence which the defendant is entitled to put in, by remind-
ing the sentencer that just as the murderer should be consid-
ered as an individual, so too the victim is an individual whose
death represents a unique loss to society and in particular to
his family." (emphasis added) (internal quotation marks omit-
ted) (quoting Booth v. Maryland, 482 U.S. 496, 517 (1987)
(White, J., dissenting))).

   In light of these statements, we see no reason to think that
the Payne Court intended to forbid the introduction of evi-
dence regarding the impact of the victim’s death on his
friends and colleagues as well as his family. For limiting
victim-impact evidence to family would be an exceedingly
artificial line to draw. While the most devastating sense of
loss from a murder may well be felt by immediate family, the
deceased’s friends and colleagues may suffer too. Just as indi-
viduals may touch many people during life, so too may their
death be widely mourned. It was thus well within the district
court’s discretion to admit the expressions of grief felt by
Voss’s shipmates for the loss of one of their own. Kime, for
instance, testified that "[e]verybody [aboard the Elrod] was
shocked, and everybody was upset," while Chayer similarly
reported that "[e]veryone on board, from the captain all the
way down to the new seaman recruit that checked in the day
before, loved him." In reading Payne to allow such evidence,
we are in good company. See, e.g., United States v. Whitten,
610 F.3d 168, 187-88 (2d Cir. 2010); United States v. Bolden,
32                 UNITED STATES v. RUNYON
545 F.3d 609, 626 (8th Cir. 2008); United States v. Barrett,
496 F.3d 1079, 1098 (10th Cir. 2007); United States v. Ber-
nard, 299 F.3d 467, 478 (5th Cir. 2002).

   Runyon’s statutory argument is equally strained. Echoing
his constitutional argument, Runyon emphasizes the provision
of the FDPA providing that nonstatutory aggravating factors

     may include factors concerning the effect of the
     offense on the victim and the victim’s family, and
     may include oral testimony, a victim impact state-
     ment that identifies the victim of the offense and the
     extent and scope of the injury and loss suffered by
     the victim and the victim’s family, and any other rel-
     evant information.

18 U.S.C. § 3593(a)(2) (emphases added). Once again, Run-
yon takes the references to "the victim’s family" to preclude
evidence regarding the impact of the victim’s death on his
friends and colleagues.

   But once again, Runyon is creating restrictions on victim-
impact evidence out of whole cloth. Contra Runyon’s inter-
pretation, the text of this provision is illustrative rather than
exhaustive, identifying some kinds of aggravating factors and
evidence that the prosecution’s notice to the defendant "may
include" and concluding with a catchall permitting the prose-
cution to present "any other relevant information." Runyon’s
narrower reading, moreover, is in tension with the provision
of the FDPA permitting the jury to "consider whether any
other aggravating factor for which notice has been given
exists." Id. § 3592(c) (emphasis added). Based on the broad
language of the provision cited by Runyon, other circuits have
consistently construed the FDPA to allow the prosecution to
introduce evidence concerning the impact of the victim’s
death on individuals outside his family. See, e.g., Whitten, 610
F.3d at 188-89; Bolden, 545 F.3d at 626; Barrett, 496 F.3d at
1098-99. We see no reason to hold otherwise.
                   UNITED STATES v. RUNYON                    33
                               2.

   Runyon also challenges the victim-impact aggravator on
the ground that some of the evidence introduced to support it
concerned Voss’s professional accomplishments as a Navy
officer, rather than being limited to his relationships with spe-
cific individuals (family members or otherwise). Both Kime
and Chayer, for instance, testified about Voss’s position and
duties aboard the Elrod—testimony that, according to Run-
yon, exceeded constitutional and statutory limits on victim-
impact evidence.

   These putative limits, however, lack a sound legal basis. On
the contrary, Payne expressly allowed the prosecution to pro-
vide "a quick glimpse of the life" of the victim and his
"uniqueness as an individual human being," 501 U.S. at 822,
823, and nothing in the FDPA purports to restrict this use of
victim-impact evidence. Other circuits have accordingly
upheld the introduction of evidence regarding the victim’s
professional background and accomplishments. See, e.g.,
Whitten, 610 F.3d at 189; Barrett, 496 F.3d at 1099; Bernard,
299 F.3d at 479. And for good reason. As the Payne Court
explained, to forbid the prosecution to give the jury a sense
of the victim’s background would be to "unfairly weight[ ] the
scales in a capital trial," given that "virtually no limits are
placed on the relevant mitigating evidence a capital defendant
may introduce concerning his own circumstances." 501 U.S.
at 822.

   We would countenance such unfairness here were we to
declare the evidence concerning Voss’s Navy service inad-
missible. The prosecution’s aggravation case was already less
extensive than the defense’s mitigation case. To take just one
measure: whereas the prosecution called only fourteen direct
and two rebuttal witnesses during the penalty selection phase,
the defense called twenty-one mitigation witnesses. The dis-
trict court was well within its discretion in seeking to ensure
some sense of balance in the parties’ presentations. The evi-
34                 UNITED STATES v. RUNYON
dence concerning Voss’s Navy service did nothing more than
help to provide "a quick glimpse" of the central aspect of his
professional life—and thus accorded with both the Eighth
Amendment and the FDPA.

                              C.

   A third nonstatutory aggravating factor charged that Run-
yon "utilized education, training and experience that he
received in college courses focused on criminal justice, as a
law enforcement and correctional officer, as an officer of the
Kansas National Guard and as a member of the United States
Army to kill Cory Voss." The prosecution sought to prove this
factor by introducing evidence that Runyon had attended a
Junior ROTC military academy; served as an officer in the
Kansas National Guard; completed courses in criminal justice
and law enforcement; trained and worked as a corrections
officer for the Kansas Department of Corrections; served as
an enlisted member of the United States Army; attended
peace-officer training; worked for a Georgia police depart-
ment; and received weapons training for many of these posi-
tions. Drawing on all this experience, the prosecution
contended, Runyon perpetrated the murder "in the manner of
a professional ‘hit’": planning the crime meticulously, dis-
patching Voss efficiently, and leaving behind so few forensic
clues that it took investigators more than seven months to
amass enough evidence to justify an arrest.

   Runyon challenges this aggravating factor on the grounds
that it is impermissibly vague and overbroad, is actually miti-
gating rather than aggravating, and was supported by insuffi-
cient evidence. We consider Runyon’s first and second
challenges, which are constitutional in nature, de novo. Higgs,
353 F.3d at 320. As for his third challenge, we consider
"whether the evidence supports the special finding of the exis-
tence of" the aggravating factor. 18 U.S.C. § 3595(c)(1).
                    UNITED STATES v. RUNYON                     35
                                1.

   Runyon first argues that this factor of his training and expe-
rience is unconstitutionally vague and overbroad in a manner
that renders the imposition of capital punishment arbitrary and
capricious under the Eighth Amendment. He does not press
his vagueness argument with much conviction, and it is easy
to see why. An aggravating factor may not be so indetermi-
nate that it effectively leaves jurors with unbridled discretion,
for during both the eligibility phase and the penalty selection
phase, "[t]he State must ensure that the process is neutral and
principled so as to guard against bias or caprice in the sen-
tencing decision." Tuilaepa v. California, 512 U.S. 967, 973
(1994). At the same time, however, vagueness review is
"quite deferential." Tuilaepa, 512 U.S. at 973. Accordingly, "a
factor is not unconstitutional if it has some ‘common-sense
core of meaning . . . that criminal juries should be capable of
understanding.’" Id. (quoting Jurek v. Texas, 428 U.S. 262,
279 (1976) (White, J., concurring in the judgment)).

   The aggravating factor at issue here easily satisfies this test.
The Supreme Court has tended to invalidate as vague only
those factors that contain "pejorative adjectives . . . that
describe a crime as a whole," such as "heinous" and "cruel,"
and that are not further elucidated by case law, jury instruc-
tions, or the prosecution’s evidence and arguments. Arave v.
Creech, 507 U.S. 463, 472 (1993). In contrast, the meanings
of the constituent terms of the factor at issue here—in particu-
lar, "education, training and experience"—are readily
grasped, especially when considered in light of the specific
evidence of Runyon’s background that the prosecution intro-
duced. We thus have no trouble concluding that the factor was
not unconstitutionally vague.

  Runyon’s overbreadth challenge fares no better. An aggra-
vator is unconstitutionally overbroad "if the sentencer fairly
could conclude that [the] aggravating circumstance applies to
every defendant" eligible for the death penalty, such that the
36                 UNITED STATES v. RUNYON
factor fails to sufficiently narrow the class of offenders who
may receive that punishment. Id. at 474. That was so here,
Runyon contends, because the expertise he allegedly
employed in committing the murder—namely, expertise "in
the use of firearms," "in the use of force and controlling
inmates in confined spaces," and "in investigative techniques"
—is actually commonplace knowledge possessed by countless
people.

   It is simply not the case, however, that "the sentencer fairly
could conclude that [the] aggravating circumstance applies to
every defendant." Id. This is because the prosecution success-
fully established that Runyon’s weapons and forensic exper-
tise extended far beyond any basic knowledge arguably held
by the majority of murderers. Not every murder defendant
possesses specialized firearms proficiency obtained through
professional military and law enforcement training. Not every
murder defendant has honed advanced investigative tech-
niques while working in a police department. By its own
terms, the aggravating factor distinguishes Runyon from the
"mine-run" of murder defendants and thus is not overbroad.

                               2.

   Even if this aggravator was neither vague nor overbroad,
Runyon insists that it nevertheless violated the Eighth
Amendment because it cited elements of his background—to
wit, his career in the military and law enforcement—that dem-
onstrate service to his country and community, rendering the
factor actually mitigating rather than aggravating.

   The prosecution may not, of course, adduce as aggravators
those circumstances "that actually should militate in favor of
a lesser penalty," a distortion that would render the jury’s
decisionmaking "arbitrary and capricious." Zant v. Stephens,
462 U.S. 862, 885 (1983). But that did not happen here.
Rather, both Runyon and the prosecution invoked related but
distinct elements of his background to advance their respec-
                   UNITED STATES v. RUNYON                   37
tive arguments. Specifically, whereas Runyon argued that his
service in the military and law enforcement mitigated his cul-
pability, the prosecution argued that he exploited the skills
acquired during that service to perpetrate the homicide. The
jury could obviously distinguish these mutually consistent
contentions, for while it ultimately accepted the prosecution’s
aggravation argument, it also accepted Runyon’s argument
about his military service. This result confirms that the aggra-
vator did not describe a mitigating circumstance and thus
posed no risk of distorting the jury’s deliberations.

                               3.

   Finally, Runyon argues that there was insufficient evidence
for the jury to conclude that he used whatever special training
and experience he had to orchestrate and execute the crime.
More specifically, he contends that the prosecution proved
neither that he planned the crime, as opposed to merely fol-
lowing Cat and Draven’s instructions, nor that he used his
experience to carry it out. On the contrary, he insists, anyone
with a gun and a modicum of intelligence could have perpe-
trated the crime in the manner he did: carjack someone at an
ATM, force him to drive a short distance, and then shoot him
five times at close range—all the while making sure to leave
virtually no forensic trail.

   Runyon was perfectly entitled to make these arguments to
the jury—and he did. But he may not complain now simply
because the jury rejected his reading of the evidence. We
must, of course, determine "whether the evidence supports the
special finding of the existence of an aggravating factor
required to be considered under section 3592 [of the FDPA]."
18 U.S.C. § 3595(c)(1). Moreover, "[t]he burden of establish-
ing the existence of any aggravating factor is on the govern-
ment, and is not satisfied unless the existence of such a factor
is established beyond a reasonable doubt." Id. § 3593(c).

   The prosecution, however, plainly met its burden here,
identifying myriad ways in which Runyon’s background
38                 UNITED STATES v. RUNYON
helped him to plan and commit the murder. For example, as
discussed above, the police discovered in Runyon’s vehicle a
checklist of items to be used in the murder, as well as a map
of Newport News showing the location of the LFCU and con-
taining handwritten references to Voss and the car he would
be driving—strong evidence that Runyon planned certain
details of the plot, even if Cat and Draven hatched it. Such
meticulous planning, the prosecution argued, reflected Run-
yon’s training as a soldier and law enforcement officer, as did
his selecting a secluded location for the "hit" and his ordering
Voss to drive around the LFCU a second time in order to
make the murder appear to be a random robbery. His training
also undoubtedly helped him to commit the lethal act itself,
as soldiers and law enforcement officers are trained to aim for
a target’s "center mass"—precisely where the fatal bullets
fired from Runyon’s gun lodged in Voss’s body. And while
it may be "common knowledge that police look for finger-
prints and DNA evidence" at crime scenes, as Runyon con-
tends, Appellant’s Opening Br. 53, few members of the
general public are familiar with specific forensic methods and
various ways of frustrating those methods. Runyon was, and
the fact that the police found only two bullet casings at the
scene and required more than seven months to amass enough
evidence to arrest him shows that he was far more successful
than the typical murderer in covering his tracks, the most nat-
ural explanation for which was his special training and experi-
ence. In short, from the ample evidence introduced by the
prosecution, the jury could find this aggravator beyond a rea-
sonable doubt.

                              D.

   The final nonstatutory aggravating factor alleged that Run-
yon had "engaged in acts of physical abuse toward women,
including, but not limited to, his estranged spouse and former
girlfriend." The prosecution sought to prove this factor by
introducing evidence of three incidents: (1) Runyon was
charged in 1994 with assaulting his former girlfriend, a charge
                   UNITED STATES v. RUNYON                    39
that was ultimately dismissed; (2) he was convicted in 2001
of a misdemeanor simple battery for grabbing his wife’s arm
and poking her nose; and (3) a protective order was entered
against him in 2007 on petition of another girlfriend, who
claimed that he had given her a black eye, though the charges
related to this incident were dismissed when the girlfriend
failed to appear in court. Based on this evidence, the prosecu-
tion argued that Runyon had engaged in "a recurring pattern"
of "domestic violence over the past 15 years."

   Runyon raises various constitutional, statutory, and eviden-
tiary challenges to this aggravator. We take up each in turn,
considering his constitutional and statutory arguments de
novo and reviewing the district court’s decision to admit evi-
dence of the three incidents for abuse of discretion. Higgs,
353 F.3d at 320, 322.

                               1.

   Runyon first argues that the prosecution may not introduce
unadjudicated acts to support a nonstatutory aggravating fac-
tor for prior misconduct and that the district court conse-
quently erred in admitting evidence of the first and third
incidents, neither of which resulted in a conviction. Runyon
concedes, as he must, that this court has previously permitted
the introduction of unadjudicated conduct to support nonstatu-
tory aggravators for future dangerousness and obstructing jus-
tice. See United States v. Basham, 561 F.3d 302, 331-32 (4th
Cir. 2009) (future dangerousness); Higgs, 353 F.3d at 322-23
(obstructing justice). Nevertheless, he insists that the FDPA
mandates a different result where, as here, the aggravator is
for prior misconduct, since the statute creates a distinct aggra-
vator for when "[t]he defendant has previously been convicted
of 2 or more Federal or State offenses, punishable by a term
of imprisonment for more than 1 year, committed on different
occasions, involving the infliction of, or attempted infliction
of, serious bodily injury or death upon another person." 18
U.S.C. § 3592(c)(4). By limiting this factor to prior miscon-
40                 UNITED STATES v. RUNYON
duct of which the defendant stands "convicted," Runyon con-
tends, Congress implicitly precluded the prosecution from
introducing misconduct that did not result in a conviction. To
hold otherwise, the argument goes, would be to allow the
prosecution to circumvent the express limits on prior-
misconduct evidence enshrined in the FDPA.

   The main problem with this argument is that we explicitly
rejected it in Higgs. There, while noting that "the FDPA does
specify certain types of convicted criminal conduct that may
be used as a statutory aggravating factor authorizing imposi-
tion of the death penalty," we emphasized that "it also pro-
vides that ‘[t]he jury . . . may consider whether any other
aggravating factor for which notice has been given exists,’"
an expansive provision that bespeaks Congress’s intent to
afford the prosecution leeway in deciding which aggravating
factors to propose. Higgs, 353 F.3d at 323 (quoting the catch-
all provision in 18 U.S.C. § 3592(c)). To be sure, nonstatutory
aggravating factors are subject to constitutional limits, but the
Supreme Court, in upholding a similarly focused aggravator
in Tuilaepa, gave no indication that a distinction between
adjudicated and unadjudicated conduct was dispositive. 512
U.S. at 976. Indeed, the statute at issue in Tuilaepa allowing
the jury to consider the defendant’s prior "criminal activity"
expressly provided that, "[a]s used in this section, criminal
activity does not require a conviction." Cal. Penal Code
§ 190.3.

   Because we find no basis in either the FDPA or the Consti-
tution for excluding unadjudicated conduct from consider-
ation as an aggravating factor, we conclude that the district
court did not err in admitting evidence of Runyon’s prior acts
of domestic violence simply because some of them did not
result in a conviction.

                               2.

  According to Runyon, whether adjudicated or unadjudi-
cated, all the prior acts of domestic violence cited by the pros-
                   UNITED STATES v. RUNYON                  41
ecution were "relatively minor," in that the charges arising
from them either were dismissed or resulted in, at most, a
misdemeanor conviction. Appellant’s Opening Br. 61. Only
more "serious" misconduct, Runyon contends, may be used to
support a death sentence. He once again bases this argument
on the FDPA’s aggravating factor for prior convictions, which
comprehends only "offenses, punishable by a term of impris-
onment for more than 1 year, . . . involving the infliction of,
or attempted infliction of, serious bodily injury or death upon
another person." 18 U.S.C. § 3592(c)(4). Why, Runyon asks,
should the prosecution be permitted to introduce minor mis-
conduct as a nonstatutory aggravator if it may not introduce
such misconduct under the statutory aggravator?

   We reject this "minor misconduct" argument for the same
reason we rejected Runyon’s argument regarding unadjudi-
cated misconduct: nothing in the FDPA suggests that we
should read the express aggravating factor for prior convic-
tions to limit the provision permitting the jury to consider
"any other aggravating factor" asserted by the prosecution. Id.
§ 3592(c). The whole purpose of the aggravator/mitigator
structure is to provide a broad umbrella under which each
party may advance its most compelling arguments, leaving
the jury as the ultimate arbiter of their weight. Nor does the
Constitution preclude the jury from considering less serious
convictions and charges—at least those that involve the use of
force or threat thereof. See Tuilaepa, 512 U.S. at 976 (uphold-
ing a California aggravating factor that permitted the jury to
consider "[t]he presence or absence of criminal activity by the
defendant which involved the use or attempted use of force or
violence or the express or implied threat to use force or vio-
lence" (alteration in original)).

   In all the incidents cited by the prosecution, Runyon
attempted, used, or threatened force or violence against
another person. One may, of course, debate at length the rela-
tive seriousness of each of the incidents, and Runyon was free
to contest the gravity or even the occurrence of each episode
42                 UNITED STATES v. RUNYON
in whatever manner he saw fit. But he had proper notice of
the government’s intent to propose the aggravator, and neither
the Constitution nor the FDPA barred the jury from consider-
ing the evidence supporting it.

                               3.

   More generally, Runyon faults the district court for failing
to exclude much of the evidence of the three incidents of
domestic violence as unreliable, especially given that the first
incident occurred about thirteen years before Voss’s murder
and the third was based almost exclusively on what Runyon
claims was inconsistent testimony from his former girlfriend.
This argument, however, sorely misunderstands the district
court’s role, for it is the jury, not the judge, that determines
whether the evidence offered by the prosecution is sufficiently
reliable to support an aggravating factor. Although the jury
must make this finding "beyond a reasonable doubt," 18
U.S.C. § 3593(c), an instruction reminding the jury of this
requirement adequately guards against the risk that unreliable
evidence will taint its decision. See Higgs, 353 F.3d at 323.
The district court so instructed the jury here and rightly
declined to usurp its traditional fact-finding function.

   Nevertheless, Runyon further argues that the district court
should have excluded the evidence of the three incidents even
if it was reliable, since "its probative value [was] outweighed
by the danger of creating unfair prejudice, confusing the
issues, or misleading the jury." 18 U.S.C. § 3593(c). Although
the government contends that Runyon failed to preserve this
argument for appeal, we assume that Runyon’s claim in his
motion to the district court that "the prejudice outweighs the
probative value" sufficed to put the district court on notice
that he was objecting under section 3593(c). But ultimately
this is of no avail to Runyon, for it is within the district
court’s sound discretion to weigh the potential prejudicial
effect of proffered evidence against its probative value, and
the district court did not abuse its discretion here.
                   UNITED STATES v. RUNYON                    43
                              V.

   Runyon next challenges, on constitutional grounds, various
statements made by the prosecution during the closing argu-
ments of the penalty selection phase. His objections to these
comments can be classified as, first, arguments that the prose-
cution violated the Fifth and Sixth Amendments by inviting
the jury to make unfavorable inferences from his exercise of
these rights and, second, arguments that certain remarks were
impermissibly inflammatory as a more general matter. The
Supreme Court has observed that "[w]hen specific guarantees
of the Bill of Rights are involved, this Court has taken special
care to assure that prosecutorial conduct in no way imper-
missibly infringes them." Donnelly v. DeChristoforo, 416
U.S. 637, 643 (1974). By contrast, when such provisions are
not at issue, a finding of error as to a prosecutor’s remark
requires that it "so infected the trial with unfairness as to
make the resulting [verdict] a denial of due process." Id.

  Before we consider Runyon’s specific claims, a general
point bears emphasis. The Constitution does not strictly limit
what the prosecution may say during its summation. On the
contrary,

    great latitude is accorded counsel in presenting clos-
    ing arguments to a jury. In our adversary system,
    prosecutors are permitted to try their cases with ear-
    nestness and vigor, and the jury is entrusted within
    reason to resolve heated clashes of competing views.
    . . . To be sure, there are some lines that prosecutors
    may not cross. But to parse through a prosecutor’s
    closing statement for minor infelicities loses sight of
    the function of our adversary system, which is to
    engage opposing views in a vigorous manner.

United States v. Johnson, 587 F.3d 625, 632-33 (4th Cir.
2009). Thus, while courts should not hesitate to condemn
those prosecutorial comments that truly offend constitutional
44                 UNITED STATES v. RUNYON
norms, neither shall we attach constitutional significance to
every verbal fillip, lest we unduly censor the clash of view-
points that is essential to adversarial proceedings. With this
caveat in mind, we turn to Runyon’s arguments.

                              A.

                              1.

   We first consider Runyon’s contention that the prosecu-
tion’s closing argument infringed his Sixth Amendment rights
by impugning his decision to proceed to trial. Runyon points
specifically to the following excerpt:

     Cat Voss and Michael Draven did both admit their
     conduct when they were confronted with it. The jus-
     tice system always considers acceptance and remorse
     when determining punishment. Catherina Voss
     showed this. Her actions are despicable. But take a
     look at her plea agreement. She pled guilty, and she
     agreed to everything in that statement of facts which
     showed her guilt. Did David Runyon do that? Is that
     a difference between the two of them that you can
     consider? It is.

     You can look at her plea agreement and see that she
     did not contest her guilt, did not have someone, a
     jury, weigh in on all the evidence and determine
     whether she was guilty. She pled guilty to all of the
     charges in the indictment . . . .

   A "request for trial by jury" may not be treated "as an
aggravating circumstance" in a capital sentencing proceeding.
Zant v. Stephens, 462 U.S. 862, 885 (1983); see also United
States v. Jackson, 390 U.S. 570, 581-83 (1968) (invalidating
a federal statute exposing to the death penalty only defendants
who went to trial because "[t]he inevitable effect of any such
provision, is of course, to discourage assertion of the Fifth
                   UNITED STATES v. RUNYON                   45
Amendment right not to plead guilty and to deter exercise of
the Sixth Amendment right to demand a jury trial"); United
States v. Whitten, 610 F.3d 168, 194 (2d Cir. 2010) ("[A]
capital-sentencing scheme cannot allow the jury to draw an
adverse inference from constitutionally protected conduct
such as a request for trial by jury . . . .").

   Under this standard, the prosecution’s statements were
plainly problematic—particularly with regard to the clear ref-
erence to Runyon "hav[ing] someone, a jury, weigh in on all
the evidence and determine whether [he] was guilty." The
prosecution’s words, however, did not come out of the blue.
Rather, the prosecution’s statements were tendered in rebuttal
to the equally-culpable mitigator, which the defense had made
a centerpiece of the proceeding. Indeed, Runyon’s counsel
had gone to great lengths to demonstrate that the three defen-
dants, despite all being integrally involved in the murder, had
received differential treatment, with the government pursuing
the death penalty against Runyon but not against Cat or Dra-
ven. In particular, the defense introduced Cat’s plea agree-
ment and the accompanying statement of facts, which recited
her role in the crime in stark detail, and argued vigorously and
repeatedly before the jury that Runyon did not deserve death
if neither Cat nor Draven was subject to that sentence.

   Runyon, of course, had every right to focus the jury’s atten-
tion on the equally-culpable mitigator. But the prosecution, in
turn, had every right to rebut it— including, within constitu-
tional and statutory bounds, by explaining the government’s
charging decisions. In light of these complexities of context,
whether it was necessary or appropriate for the prosecution to
juxtapose Runyon’s decision to proceed to trial with Cat’s and
Draven’s decisions to confess—and Cat’s further decision to
plead guilty—remains open for question. Given our ultimate
disposition of Runyon’s Sixth Amendment claim, however,
we need not answer that question at this point. Instead, we
will simply assume for the sake of argument that it was error
for the jury to hear these statements.
46                  UNITED STATES v. RUNYON
   Next, Runyon raises a Fifth Amendment Self-Incrimination
Clause challenge to several statements from the prosecution’s
closing argument relating to his refusal more generally to
admit any involvement in the killing, including:

     •   "You saw his demeanor when being questioned
         in the [videotaped] interview yesterday by Detec-
         tive Rilee. You can see, ladies and gentlemen, . . .
         how he is trying to come up with an explanation,
         and you can see there, you can see by his demea-
         nor, of his guilt. But you can also see how unaf-
         fected he is by the crime that he has committed."

     •   "You saw they had a picture on the table there of
         Cory Voss. David Runyon would pick up that
         picture and just set it down. No attempts to atone
         for what he did. The opportunity to cooperate and
         talk about his involvement was given to him,
         given to him before it was given to any of the
         other defendants, and he rejected that. He sat
         stone-faced after being confronted with all this
         evidence and expressed no remorse, no regret
         whatsoever. He turned away every effort that was
         extended to him to try and put things right, to try
         and make amends for this horrible crime he has
         committed."

     •   "You know that David Runyon has expressed
         absolutely no regret for his actions following the
         murder of Cory Voss."

     •   "The next mitigator is that the other defendants
         are equally culpable . . . . But there are differ-
         ences in their conduct, differences that you will
         have to consider. . . . You also know that the
         other defendants did express and did admit their
         involvement in the crime. They took some
                   UNITED STATES v. RUNYON                    47
        actions to express remorse or atone for their
        crimes, and David Runyon has never done that."

    •   "Mercy follows remorse and repentance, ladies
        and gentlemen, and that’s a principle in our jus-
        tice system, that when people admit their wrongs,
        when people [show] some sort of acceptance of
        responsibility and show remorse, they can be
        extended mercy. . . . Has there been any expres-
        sion of remorse by David Runyon? This case is
        not about mercy."

As an initial matter, Runyon asserts that these comments all
referenced his silence during the videotaped interrogation. He
is correct with regard to the first and second statements, and
because we have held that it was error for the jurors to see this
particular video, we find that it was inappropriate for them to
hear these comments as well. We agree with the government,
by contrast, that the remaining statements "were removed
both in their content and their context from any discussion of
the videotape," especially given that other evidence amply
supports their substance—to wit, that while Runyon’s co-
conspirators admitted to and vocalized regret for their roles in
the murder, he did not.

   As to Runyon’s Fifth Amendment claim, this court stated
in United States v. Caro that "penalizing a capital defendant
for failure to articulate remorse burdens his Fifth Amendment
privilege against self-incrimination" and that "the Fifth
Amendment may well prohibit considering a defendant’s
silence regarding the non-statutory aggravating factor of lack
of remorse." 597 F.3d 608, 629-30 & n.19 (4th Cir. 2010)
(citing Mitchell v. United States, 526 U.S. 314 (1999); Estelle
v. Smith, 451 U.S. 454 (1981)). Like the Sixth Amendment
question addressed above, this suggestion plainly relates to
the principle set forth in Zant that a court may not treat "con-
duct that is constitutionally protected . . . as an aggravating
circumstance." 462 U.S. at 885.
48                 UNITED STATES v. RUNYON
   It bears emphasis, however, that not all silence on the part
of a criminal defendant qualifies as "constitutionally pro-
tected" within the ambit of Zant. For instance, immense con-
troversy surrounds the questions of whether a defendant’s
silence prior to arrest can be used to prove guilt, see Salinas
v. Texas, 81 U.S.L.W. 3211 (U.S. Jan. 11, 2013) (No. 12-246)
(granting certiorari to decide this issue), and whether a defen-
dant’s intermittent refusal to answer questions during a custo-
dial interrogation after receiving Miranda warnings
constitutes admissible evidence, see McBride v. Superinten-
dent, SCI Houtzdale, 687 F.3d 92, 104-05 (3d Cir. 2012) (out-
lining circuit split). We are thus faced with a complex
question in determining whether the Fifth Amendment
encompasses the various periods of silence during which Run-
yon failed to confess or declare contrition throughout the two-
plus years between the murder and his trial.

   Fortunately, we need not address the matter here. The
Supreme Court has explicitly reserved judgment on
"[w]hether silence bears upon the determination of a lack of
remorse." Mitchell, 526 U.S. at 330. And Caro—noting the
deep circuit split that has developed over the matter—
ultimately followed suit, finding that any error on this front
would have been harmless. 597 F.3d at 629-30. Because we
come to the same conclusion on harmlessness here, as
explained below, we shall assume for purposes of argument
that the district court also erred in allowing the prosecution to
reference Runyon’s refusal to express remorse and leave this
complicated constitutional question for another day.

                               2.

  In assessing whether the Fifth or Sixth Amendment
requires reversal of Runyon’s sentences, we note that the
defense did not object even once to the prosecution’s closing
argument during the penalty selection phase below. In all
events, however, "the government has met its burden of prov-
ing this error harmless" even under the standard applicable to
                   UNITED STATES v. RUNYON                  49
properly preserved constitutional claims, United States v. Wil-
liams, 461 F.3d 441, 448 (4th Cir. 2006), because it has estab-
lished "beyond a reasonable doubt that the error complained
of did not contribute to the verdict obtained," Chapman v.
California, 386 U.S. 18, 24 (1967).

   Excising the portions of the prosecution’s closing argument
challenged on Fifth and Sixth Amendment grounds would
have yielded no change to the jury’s sentencing verdict. The
challenged statements relate at most to the lack-of-remorse
aggravator and the equally-culpable mitigator. As to the for-
mer, the prosecution indisputably proved Runyon’s absence
of contrition on the basis of his affirmative conduct and
speech—in particular, his boasting about the murder, seeking
payment, concealing evidence and deceiving law enforcement
officers, and disparaging the investigation. See Caro, 597
F.3d at 631. And as for the equally-culpable mitigator, it is
again significant that the jury unanimously voted for Runyon
on this factor, rendering the prosecution’s challenged state-
ments necessarily harmless in relation thereto.

   The list of aggravators and mitigators weighed by the jury
would thus have been identical with or without the statements
of which Runyon complains. Moreover, the comments that
Runyon challenges for the first time on appeal comprised but
a small fraction of the prosecution’s argument—at most three
of over forty-five pages of transcript encompassing the prose-
cution’s close. And any error must be set in the context of
"the overwhelming force of the aggravating factors found by
the jury which showed the violent and predatory nature of [the
defendant’s] character and activities." United States v. Stitt,
250 F.3d 878, 898-99 (4th Cir. 2001). We thus hold that the
government has established beyond a reasonable doubt that
any Fifth or Sixth Amendment error in the prosecution’s clos-
ing argument "did not contribute to the verdict obtained,"
Chapman, 386 U.S. at 24, and therefore does not warrant
reversal.
50                 UNITED STATES v. RUNYON
                               B.

   We next consider Runyon’s claim that various other com-
ments by the prosecution during its closing argument violated
his due process rights. As mentioned above, such comments
violate due process if and only if they "so infected the trial
with unfairness as to make the resulting [verdict] a denial of
due process." Donnelly, 416 U.S. at 643. That is, Runyon
must show both "(1) that the government’s remarks were in
fact improper and (2) that the remarks ‘prejudicially affected
the defendant’s substantial rights so as to deprive the defen-
dant of a fair [sentencing proceeding].’" United States v.
Higgs, 353 F.3d 281, 330 (4th Cir. 2003) (quoting United
States v. Mitchell, 1 F.3d 235, 240 (4th Cir. 1993)).

  In determining whether Runyon has made the second show-
ing with respect to any particular comment, we consider a
number of factors, including:

     (1) the degree to which the prosecutor’s remarks
     have a tendency to mislead the jury and to prejudice
     the accused; (2) whether the remarks were isolated
     or extensive; (3) absent the remarks, the strength of
     competent proof introduced to establish the guilt of
     the accused; and (4) whether the comments were
     deliberately placed before the jury to divert attention
     to extraneous matters.

Id. (quoting Mitchell, 1 F.3d at 241). Also relevant to this sec-
ond inquiry is the "the issuance of curative instructions from
the court," Humphries v. Ozmint, 397 F.3d 206, 218 (4th Cir.
2005) (en banc), which, as already noted, the jury is presumed
to follow, Richardson v. Marsh, 481 U.S. 200, 206 (1987).
Although the district court here did not address in its instruc-
tions any of the specific comments challenged by Runyon, it
did repeatedly admonish the jury to consider only admitted
evidence, not lawyers’ statements, in selecting a sentence—
                   UNITED STATES v. RUNYON                  51
admonitions that would perforce counteract any dubious com-
ments made by the prosecution.

  With the governing standards thus set forth, we turn to the
challenged comments themselves.

                              1.

   At one point during its closing statements, the prosecution
said that "Michael Draven was not authorized for the death
penalty"—apparently a reference to the government’s discre-
tionary decision not to seek capital punishment against him.
According to Runyon, this comment impermissibly implied
that the United States Department of Justice, in pursuing the
death penalty against him but not Draven, had concluded that
he was more culpable than Draven.

   Tellingly, Runyon cites no precedent of either this court or
the Supreme Court forbidding the prosecution to refer to the
government’s authority to pursue the death penalty against a
particular defendant. Moreover, we must consider the com-
ment in context. Runyon implies that it was the prosecution
that first mentioned the fact that it had sought the death pen-
alty against Runyon but not Draven. But in fact, it was Run-
yon’s lawyer who raised the issue and imputed the disparate
treatment to the government, stating during his closing argu-
ment, "Now, I certainly don’t make the decision about who
they seek the death penalty against. The United States makes
that decision."

   Runyon’s lawyer made this statement in order to show that
an allegedly equally culpable participant in the crime would
not receive the death penalty, one of the mitigating factors
proposed by the defense. Only in responding to this argument,
during its rebuttal statement, did the prosecution make the
comment challenged by Runyon—as demonstrated by the fact
that the prosecution began the relevant section by reminding
the jury that defense counsel "spoke about the fact that
52                  UNITED STATES v. RUNYON
Catherina Voss and Michael Draven do not face the death
penalty." The comment thus briefly recapitulated an argument
that Runyon’s lawyer had already made during his summation
in order to respond to that argument. Due process does not
require the prosecution to leave the defense’s mitigation argu-
ments unanswered.

   Moreover, Runyon makes little attempt to show that the
prosecution’s reference to Draven "prejudicially affected [his]
substantial rights so as to deprive [him] of a fair trial." Higgs,
353 F.3d at 330. And how could he? The prosecution’s com-
ment told the jury nothing it did not already know. It already
knew that the government was seeking the death penalty
against Runyon. It already knew—from myriad pieces of evi-
dence and comments by the parties during both the guilt and
penalty phases—that the government had forgone that punish-
ment for Draven. Nor did the comment affect the ultimate
outcome, for the jury unanimously found the equally-culpable
mitigator, thereby ruling in Runyon’s favor on the point he
now contests. Nothing about the prosecution’s comment vio-
lated Runyon’s right to due process.

                                2.

   Runyon next contends that the prosecution in its close
impermissibly compared the value of his life with that of
Voss’s. For example, the prosecution claimed that "Cory
Voss, of course, as an officer represented what David Runyon
never managed to achieve" and that Voss attained "a military
and family life that David Runyon might have once coveted
but never achieved." In addition, as it extolled Voss’s accom-
plishments as a Navy officer, husband, and father, the prose-
cution made a number of what Runyon describes as
"derogatory and superfluous" comments about Runyon’s own
life, Appellant’s Opening Br. 75, asserting that he "left his
wife and children and didn’t provide support for them";
"abandoned more gainful attempts at employment, to get
employment through these sporadic drug studies that put him
                   UNITED STATES v. RUNYON                   53
into contact with people like Michael Draven"; met his girl-
friend "at a strip bar"; and "play[ed] video games" while his
girlfriend held down three jobs. Such comments, Runyon
argues, constituted "comparative judgments" regarding the
worth of his and Voss’s lives and thus violated the limits on
victim-impact evidence articulated in Payne v. Tennessee, 501
U.S. 808, 823 (1991).

   Once again, however, Runyon takes the prosecution’s com-
ments out of context. Other than the first two, isolated state-
ments cited by Runyon, the prosecution made no direct
"comparative judgments" about the value of his life and
Voss’s. Rather, it made a number of arguments about Voss’s
background and then made a distinct set of arguments about
Runyon’s, with the latter separated from the former by multi-
ple pages in the record. Each set of arguments, moreover,
served a legitimate prosecutorial purpose. First, as we have
already noted, the prosecution was undoubtedly permitted to
introduce evidence providing a "quick glimpse" of Voss’s life
and to comment on that evidence in its summation. See id. at
826. Second, it was also entitled to rebut the defense’s miti-
gating evidence purporting to show that Runyon was, in many
respects, an upstanding individual. It thus could not avoid
commenting on both Voss’s and Runyon’s backgrounds over
the course of the same summation. Were we to hold that sepa-
rate descriptions of the victim’s and defendant’s lives together
constitute impermissible "comparative judgments," we would
force the prosecution either to forgo argument on a legitimate
aggravating factor or not to contest a mitigating factor during
summation—a dilemma that the Constitution cannot possibly
create.

  Moreover, even if some of the prosecution’s comments did
compare Runyon’s life with Voss’s, this court has rejected a
constitutional challenge to comments that compared the
defendant’s and victim’s lives far more explicitly than did the
comments at issue here. Humphries, 397 F.3d at 220-26.
54                  UNITED STATES v. RUNYON
                                3.

   In both the opening and rebuttal portions of its summation,
the prosecution made a number of comments contrasting the
criminal justice system’s treatment of Runyon with Runyon’s
treatment of Voss. For example, it asked the jury to consider
that "this protection that has been afforded this defendant, . . .
this was a process, these were protections that were never
given to Cory Voss." And in response to the defense’s plea
for the jury to show Runyon "mercy," the prosecution stated:

     And I understand that [defense counsel] has asked
     you to give mercy to David Runyon. And I do think
     that it’s important for you to ask yourselves what
     mercy he showed, not only Cory Voss, but his fam-
     ily and his children? . . . Cory Voss—we don’t know
     what was said. But he was found in a defensive pos-
     ture. It is likely he asked for mercy. He didn’t get a
     chance to present any mitigating evidence. He didn’t
     get a chance probably to talk about the effect of his
     crime on his family. There was probably an element
     of asking for mercy, pleading for his life. Did the
     defendant show him any mercy? You know, of
     course, that he did not.

According to Runyon, these comments rendered his sentenc-
ing proceeding unfair by appealing to the jury’s emotions,
thus precluding the kind of dispassionate decision that due
process requires.

   It is, of course, perfectly permissible for the prosecution to
urge the jury not to show a capital defendant mercy, see
Higgs, 353 F.3d at 331, which is what the prosecution did
here. And as to the mention of Runyon’s failure to show Voss
any mercy, Runyon largely has his own lawyer to blame, for
it was his lawyer who first told the jury that the prosecution
"will probably stand up and say they are asking for mercy but
Mr. Runyon didn’t show Mr. Voss any mercy." In any event,
                   UNITED STATES v. RUNYON                   55
the whole matter represents the sort of thrust and parry in
which attorneys typically engage in the course of their last
chance to persuade a jury, and we see no error here.

                              4.

   Runyon next argues that the prosecution improperly invited
the jury to speculate about the mental "torture" that Voss
might have endured during the period between the carjacking
and his murder, taking issue with the following three com-
ments, in particular:

    •   "You can see that the truck leaves the ATM at
        11:36, and you can see that it comes back at
        about 11:44, some minutes later, and that is a
        seven- or eight-minute period of time, just the
        two men in the car. David Runyon has got a gun
        pointed at Cory Allen Voss. That time must have
        felt like an eternity to Cory Voss. And what
        could he have been thinking with a man sitting
        there pointing a gun at him? What kind of torture
        did that cause him to think about?"

    •   "What did David Runyon say to Cory Voss to get
        him to go around and make a second trip to that
        ATM machine? What fear must Cory Voss have
        felt when he was doing that? . . . We know that
        he must have done everything asked of him by
        David Runyon. He was trying to cooperate, to
        save himself, to get back to his family."

    •   "Certainly in that period that [Runyon] was in the
        truck with Cory Voss, Cory Voss was trying to
        comply and do whatever he could to get away, to
        get back to his family."

According to Runyon, because the prosecution introduced no
evidence regarding Voss’s state of mind, these comments
56                 UNITED STATES v. RUNYON
invited sheer speculation. And, he insists, because the prose-
cution never proposed the statutory aggravator for when
"[t]he defendant committed the offense in an especially hei-
nous, cruel, or depraved manner," 18 U.S.C. § 3592(c)(6),
they were also completely irrelevant.

   We disagree on both counts. Far from "speculating" about
Voss’s thoughts, the prosecution merely drew inferences from
relevant evidence that was properly before the jury. For
instance, the jury had heard testimony establishing the times
at which Runyon entered Voss’s car and Voss attempted with-
drawals from the ATM. The medical examiner had also testi-
fied that Voss’s body had been found in a "defensive
posture." From this evidence, it was a short step to the conclu-
sion that Voss had feared for his life and complied with Run-
yon’s orders in hopes of saving it. We decline to fault the
prosecution for what was, at most, a slight rhetorical flourish.
Nor did the prosecution’s comments prejudice Runyon, given
their isolated nature and the overwhelming evidence support-
ing the aggravating factors found by the jury.

                               5.

   Runyon challenges two final comments as inappropriate
appeals to the jurors’ emotions. First, the prosecution con-
cluded its main summation with the following statement: "On
behalf of the United States of America, in memory of Cory
Voss, we ask that you do your duty and impose a sentence of
death on the defendant for the murder of Cory Allen Voss."
Second, the prosecution had earlier urged the jury to "send a
message to the community, send a message with your ver-
dict."

   We agree with Runyon that the prosecution’s exhortation to
the jury to "do your duty" was improper. In United States v.
Young, the Supreme Court condemned a prosecutor’s almost-
identical exhortation for the jury to "do its job" and find
against the defendant. 470 U.S. 1, 18 (1985). We fail to see
                   UNITED STATES v. RUNYON                  57
why the prosecution should be able to circumvent this holding
simply by substituting the word "duty" for "job." The govern-
ment contends that it used the word "duty" here to refer to the
jury’s obligation to dispassionately weigh the aggravating and
mitigating factors. That explanation is unpersuasive, given
that the prosecution immediately followed the challenged
statement by encouraging the jury to "impose a sentence of
death."

   We also decline to approve the prosecution’s encouraging
the jury to "send a message to the community, send a message
with your verdict." In United States v. Caro, we expressed
skepticism about "the government’s comments about mes-
sages sent to anyone other than" the defendant, 597 F.3d 608,
625 n.17 (4th Cir. 2010)—skepticism that other circuits seem
to share, see, e.g., Sinisterra v. United States, 600 F.3d 900,
910 (8th Cir. 2010) (holding that urging "the jury to send a
message with its verdict" is improper because it "impinge[s]
upon the jury’s duty to make an individualized determination
that death is the appropriate punishment for the defendant").
To be sure, juries "express the conscience of the community
on the ultimate question of life or death" when they decide
whether to impose a death sentence. Witherspoon v. Illinois,
391 U.S. 510, 519 (1968). But that is different from the prose-
cution’s comment here. Whereas reminding the jury that it
"express[es] the conscience of the community" nevertheless
maintains a proper focus on the defendant (since any "expres-
sion" is directed at the defendant alone), urging it to "send a
message to the community" invites it to play to an audience
beyond the defendant—to use its decision not simply to pun-
ish the defendant, but to serve some larger social objective or
to seek some broader social approval as well. This latter per-
spective is at least in tension with the individualized assess-
ment of the defendant’s culpability that the Constitution
requires.

   We are confident, however, that neither comment rendered
the proceeding unfair, for "the complained-of comments were
58                 UNITED STATES v. RUNYON
isolated, did not rise to the level of argument that might mis-
lead or inflame the jury concerning its duty or divert it from
its task and were made in the context of a case involving com-
pelling evidence of numerous aggravating factors." Higgs,
353 F.3d at 331; see also Caro, 597 F.3d at 625 n.17 (finding
that comments similar to those here, though perhaps
improper, did not warrant reversal because they were not suf-
ficiently prejudicial). Runyon singles out two improper state-
ments from a summation that spans nearly four dozen pages
in the record.

   Throughout the summation, moreover, the prosecution
repeatedly and accurately explained to the jury how it should
weigh any aggravating factors it had established against any
mitigating factors established by the defense. The district
court reinforced these points in its jury instructions, admon-
ishing that "[t]he law does not permit you to be governed by
conjecture, surmise, speculation, prejudice, or public opinion"
and that "[p]assion, prejudice, and arbitrary considerations
can play no role in your efforts to reach a just result in this
case." And the court further warned that "statements and argu-
ments of counsel are not evidence in the case," as mentioned
above. Taken together, all these instructions minimized any
risk that the jury would render a decision based on the prose-
cution’s two fleeting comments, as opposed to the over-
whelming evidence supporting all of the six statutory and
nonstatutory aggravators. Neither of the prosecution’s ques-
tionable comments, then, "prejudicially affected" Runyon,
Higgs, 353 F.3d at 330—and his sentencing proceeding,
therefore, was not so infected "with unfairness as to make the
resulting [verdict] a denial of due process." Donnelly, 416
U.S. at 643.

                             VI.

   Runyon challenges a number of other aspects of his sen-
tencing proceeding on both constitutional and statutory
grounds. We consider each challenge in turn.
                   UNITED STATES v. RUNYON                   59
                              A.

   Runyon first takes issue with portions of the instructions
that the district court delivered to the jury at various points
during the proceeding. In particular, he challenges a number
of passages typified by the following:

    In this phase, at the end of your deliberations all 12
    jurors must unanimously agree that the aggravating
    factors sufficiently outweigh any mitigating factors,
    or in the absence of mitigating factors, that the
    aggravating factors are themselves sufficient to jus-
    tify a sentence of death. But if any of you, even a
    single juror, is not persuaded that the aggravating
    factors sufficiently outweigh any mitigating factors
    such that a sentence of death is justified, then the
    jury may not recommend the death penalty on the
    verdict form.

According to Runyon, these instructions were unconstitu-
tional because they indicated that the jury could impose a
death sentence so long as it concluded that the aggravating
factors "sufficiently outweighed" the mitigating factors, when
in fact it should have been instructed that it had to find that
the former outweighed the latter "beyond a reasonable doubt."

   Runyon’s argument, however, is belied by the plain text of
the FDPA. Under the statute, although the government bears
"[t]he burden of establishing the existence of any aggravating
factor . . . beyond a reasonable doubt," the jury must ulti-
mately determine "whether all the aggravating factor or fac-
tors found to exist sufficiently outweigh all the mitigating
factor or factors found to exist to justify a sentence of death"
in order to recommend that punishment. 18 U.S.C. § 3593(c),
(e). Contra Runyon, the FDPA does not require the jury to
find that the aggravating factors outweigh the mitigating fac-
tors beyond a reasonable doubt, and the jury therefore need
not be so instructed.
60                    UNITED STATES v. RUNYON
   To be sure, the Supreme Court has held that the Sixth
Amendment requires juries to find aggravating factors neces-
sary for the imposition of the death penalty beyond a reason-
able doubt, see Ring v. Arizona, 536 U.S. 584 (2002), but it
has never extended this requirement to juries’ weighing of
aggravating and mitigating factors. The only appellate deci-
sion to make that leap is one by a panel of the Sixth Circuit
that has since been vacated pending rehearing en banc. See
United States v. Gabrion, 648 F.3d 307, 325-28 (6th Cir.
2011), reh’g en banc granted, opinion vacated, Nos. 02-
1386/1461/1570, 2011 U.S. App. LEXIS 23290 (6th Cir. Nov.
17, 2011). In contrast to this outlier, at least four other circuits
have held that the reasonable-doubt standard does not apply
to the weighing of aggravating and mitigating factors, reason-
ing that that process constitutes not a factual determination,
but a complex moral judgment. See United States v. Fields,
516 F.3d 923, 950 (10th Cir. 2008); United States v. Mitchell,
502 F.3d 931, 993-94 (9th Cir. 2007); United States v. Samp-
son, 486 F.3d 13, 31-32 (1st Cir. 2007); United States v.
Fields, 483 F.3d 313, 345-46 (5th Cir. 2007). We find this
reasoning persuasive and accordingly join the broad consen-
sus of authority.

   Because the district court here recited the governing stan-
dard from the FDPA virtually verbatim, and because it also
repeatedly reminded the jury to find only those aggravating
factors that the prosecution had proved beyond a reasonable
doubt, we conclude that its instructions were perfectly proper.3

                                   B.

   At two points following the conclusion of the guilt phase,
the district court excused a juror and replaced her with an
  3
    Even were we to deem the instructions erroneous, any error would
likely constitute invited error, as Runyon’s own lawyer requested the very
instructions that Runyon now challenges on appeal. See United States v.
Herrera, 23 F.3d 74, 75-76 (4th Cir. 1994).
                   UNITED STATES v. RUNYON                    61
alternate. Runyon now challenges certain decisions by the dis-
trict court related to these substitutions, but we find no error
warranting reversal of his sentences.

                               1.

  On July 21, 2009, four days after the guilt phase ended and
one day before the eligibility phase began, the district court
excused juror Robin Foreman, whose mother had died the
previous night. It replaced her with one of the alternates, who
had not been released. The district court informed the parties
of the substitution the next day, just before the eligibility
phase commenced.

   Although Runyon did not object at the time, he now argues
that the district court abused its discretion in dismissing Fore-
man, rather than simply postponing the half-day eligibility
hearing until closer to the selection hearing, which did not
begin until August 19, 2009, nearly a month later. We can
readily dispose of this claim. Federal Rule of Criminal Proce-
dure 24(c) expressly authorizes district courts to impanel
alternate jurors and to substitute them for jurors who can no
longer serve. This court, moreover, reviews such decisions for
abuse of discretion, which is rarely found in this context. See,
e.g., United States v. Nelson, 102 F.3d 1344, 1349-50 (4th
Cir. 1996) (finding no abuse of discretion where the district
court replaced two jurors with alternates because the jurors
were scheduled to go on vacation the next day); United States
v. Hayden, 85 F.3d 153, 157 (4th Cir. 1996) (finding no abuse
of discretion where the district court replaced a juror who
knew one of the witnesses with an alternate, rather than
declare a mistrial); United States v. Colkley, 899 F.2d 297,
303 (4th Cir. 1990) (finding no abuse of discretion where the
district court excused a juror who failed to appear for thirty
minutes and replaced him with an alternate). Here, before
excusing Foreman, the district court confirmed that her
mother had actually died. Given the uncertainty regarding
when she might be able to return, as well as the inconvenience
62                     UNITED STATES v. RUNYON
that any delay might cause, we have no trouble concluding
that the district court was well within its discretion in deciding
to excuse and replace Foreman rather than postpone the pro-
ceedings.

   Runyon also contends that the district court, in deciding to
dismiss Foreman at an in camera proceeding from which both
he and his lawyer were absent and of which they received no
notice, violated his right to be present at certain critical stages
of the proceedings against him, as guaranteed by both the
Fifth Amendment’s Due Process Clause and Federal Rule of
Criminal Procedure 43. We agree that the district court erred
in deciding to dismiss Foreman with neither Runyon nor his
lawyer present. The Due Process Clause guarantees a defen-
dant the "right to be present at all stages of the trial where his
absence might frustrate the fairness of the proceedings,"
Faretta v. California, 422 U.S. 806, 819 n.15 (1975), while
Rule 43 enshrines an even broader right to be present, see
United States v. Rolle, 204 F.3d 133, 136-37 (4th Cir. 2000).
In United States v. Camacho, 955 F.2d 950, 952-53 (4th Cir.
1992), we held that both of these provisions required the
defendant’s presence at jury impanelment, a requirement we
extended to the removal of jurors in United States v. Hanno,
21 F.3d 42, 46-47 (4th Cir. 1994). We thus hold that Runyon
should have been present when the district court decided to
excuse and replace Foreman.4

   We next consider whether this error requires us to reverse
Runyon’s sentences. The parties vigorously dispute the appro-
priate prejudice standard, with Runyon urging us to apply
harmless error and the government plain error. Although Run-
  4
    Although we hold that Runyon should have been present when the dis-
trict court decided to excuse Foreman, we do not agree with Runyon’s
claim that the proceeding needed to be public, for Runyon points us to no
precedent extending the Sixth Amendment right to a public trial to such
decisions. On the contrary, district courts often decide whether to replace
jurors with alternates at in camera conferences. See, e.g., United States v.
Boone, 759 F.2d 345, 347 (4th Cir. 1985).
                     UNITED STATES v. RUNYON                         63
yon and his lawyer obviously never could have objected at the
in camera proceeding, from which they were absent, they also
failed to object at the beginning of the eligibility hearing,
when the district court announced Foreman’s dismissal.
Because Runyon thus had "an opportunity to object" to the
district court’s ruling but failed to do so, we apply Olano’s
plain error standard. Fed. R. Crim. P. 51; see Fed. R. Crim.
P. 52(b).

   We find that Runyon has failed to show that the district
court’s error satisfies the third prong of Olano—to wit, that
the error affected Runyon’s "substantial rights." United States
v. Olano, 507 U.S. 725, 732 (1993). The district court
replaced Foreman with an alternate who had been selected
along with all the other jurors and alternates during voir dire,
at which both Runyon and his lawyer were present. Moreover,
the court replaced her during a hiatus in the proceedings—
after the jury had found Runyon guilty but before it had even
begun to hear evidence as to what sentence he should receive.
See United States v. Evans, 352 F.3d 65, 70 (2d Cir. 2003)
(finding no prejudice from a Rule 43 violation where the juror
was replaced "well before the case was sent to the jury"). Had
there been any risk of prejudice from the substitution, one
would have expected Runyon’s lawyer to have vigorously
objected and to have asked for a continuance to await Fore-
man’s return when the district court announced its decision,
yet he did neither. It would set a poor precedent to allow a
party to remain silent when a substitution is announced, await
the verdict, and lodge an objection only when the jury’s deter-
mination was adverse. In common parlance, such a tactic is
called sandbagging. For this reason among others, Runyon’s
presence claim fails not only under Olano’s third prong, but
its fourth prong as well, as our refusal to reverse does not
result in any "miscarriage of justice." 507 U.S. at 736.5
  5
   Even were we to apply harmless error, we believe that the government
has "prove[d] beyond a reasonable doubt that the error complained of did
not contribute to the verdict obtained." Chapman, 386 U.S. at 24.
64                  UNITED STATES v. RUNYON
                                2.

   The district court replaced a second juror on August 27,
2009. Specifically, on August 26, the penalty selection phase
ended, and the jury deliberated for just under an hour and a
half before recessing for the evening. The next morning, the
court learned that the brother-in-law of juror Carol Kocevar
had passed away in Delaware the night before. Kocevar asked
to be excused so that she could travel to Delaware. After hold-
ing a hearing in open court (but without the other jurors pres-
ent), and with the agreement of both the prosecution and
Runyon, the district court excused Kocevar and replaced her
with the next alternate.

   On appeal, Runyon contests not the district court’s decision
to excuse Kocevar, but rather its instruction to the jury after
she was replaced by the alternate. That instruction stated:

     I would tell you that what you need to do is, now it
     is the 12 of you, and if you would review for [the
     second alternate juror]—you were out only a little
     over an hour yesterday, and, [Jury Foreperson], as
     foreperson, if you would just see that you review
     with her what was discussed and key her in, and then
     proceed with your deliberations.

According to Runyon, by telling the jury merely to "review"
the previous day’s deliberations with the alternate and then
"proceed with your deliberations," the district court violated
Federal Rule of Criminal Procedure 24(c)(3), which provides
in relevant part: "If an alternate replaces a juror after delibera-
tions have begun, the court must instruct the jury to begin its
deliberations anew." Because Runyon failed to object to the
instruction at the time, we review it for plain error. Olano,
507 U.S. at 732.

  Assuming for the sake of argument that the distinction
Runyon seeks to draw is more than semantic, he again cannot
                   UNITED STATES v. RUNYON                    65
show that any error affected his "substantial rights." Id.
Instructions should not be prone to quibbles. See Henderson
v. Kibbe, 431 U.S. 145, 152-54 & n.10 (1977). "While a care-
ful picking apart of the instructions’ wording [may often]
reveal minor ambiguity, when read in [their] entirety," it may
become apparent that "the instructions were clear and did not
permit" an improper verdict. United States v. Moran, 493 F.3d
1002, 1010 (9th Cir. 2007) (per curiam). Here, while the dis-
trict court did not repeat the words of the Rule verbatim, the
court in substance instructed the jury to rewind its proceed-
ings for the benefit of the alternate before proceeding further.
This, in essence, is what the Rule requires.

   Moreover, Kocevar participated in the deliberations for
under an hour and a half—the time the jury deliberated on
August 26, the first day of deliberations. After she was
replaced, on the morning of August 27, the jury continued to
deliberate for the better part of a day—specifically, until six
that evening, when it informed the court that it had reached
a verdict. Given that the alternate had heard the very same
evidence as all the other jurors and was absent for no more
than one and a half hours of deliberations that lasted at least
eight, we fail to see how the district court’s instructing the
jury to "begin its deliberations anew" would have made any
difference to the course of the deliberations and thus to the
ultimate outcome.

   According to Runyon, this quantitative analysis misses the
qualitative significance of Kocevar’s replacement. Specifi-
cally, he notes that the district court had originally instructed
the jury to begin its deliberations by voting on the four pro-
posed nonstatutory aggravating factors and only then to pro-
ceed to weighing any aggravators against any mitigators. It is
thus possible, Runyon argues, that, absent the instruction
required by Rule 24(c)(3), the alternate who replaced Kocevar
ended up voting to sentence Runyon to death based on nonsta-
tutory aggravating factors that had been found by the other
jurors before Kocevar was excused. We cannot reverse a
66                  UNITED STATES v. RUNYON
jury’s verdict, however, based on such a "speculative asser-
tion of prejudice." United States v. Evans, 635 F.2d 1124,
1128 (4th Cir. 1980) (refusing to overturn a conviction where
the district court failed to instruct the jury to begin its deliber-
ations anew after replacing one juror with an alternate). We
cannot possibly know just where the jury was in its delibera-
tions when Kocevar was replaced. Moreover, like all the other
jurors and alternates, the alternate who replaced Kocevar had
been repeatedly instructed by the district court that any non-
statutory aggravating factor had to be found unanimously,
beyond a reasonable doubt. We have no reason to suspect, let
alone presume, that the jury failed to follow these instruc-
tions.

   Finally, as already noted, this was simply not a close case:
the evidence on each aggravator was overwhelming, and the
relative weight assigned by the jurors to the aggravators and
mitigators hardly shows their judgment to have been in any
way unreasonable. It should thus have come as no surprise
that, when polled, each juror, including the one who replaced
Kocevar, affirmed the verdict. Once again, to reverse under
Olano on the basis of what was at most an infelicitous expres-
sion would encourage counsel to sit strategically silent during
trial and to forage for error thereafter.

                                C.

   Finally, Runyon asserts that the totality of the errors he has
alleged rendered his entire sentencing hearing fundamentally
flawed and that his sentences must therefore be reversed
under both the constitutional "cumulative error" doctrine and
the FDPA, which requires us to determine "whether the sen-
tence of death was imposed under the influence of passion,
prejudice, or any other arbitrary factor," 18 U.S.C.
§ 3595(c)(1).

   "Pursuant to the cumulative error doctrine, the cumulative
effect of two or more individually harmless errors has the
                    UNITED STATES v. RUNYON                      67
potential to prejudice a defendant to the same extent as a sin-
gle reversible error." United States v. Basham, 561 F.3d 302,
330 (4th Cir. 2009). "To satisfy this requirement, such errors
must so fatally infect the trial that they violated the trial’s fun-
damental fairness." Id. "Generally, however, if a court ‘deter-
mine[s] . . . that none of [a defendant’s] claims warrant
reversal individually,’ it will ‘decline to employ the unusual
remedy of reversing for cumulative error.’" Id. (alterations in
original) (quoting United States v. Fields, 483 F.3d 313, 362
(5th Cir. 2007)). The harmless errors in this case do not jus-
tify that "unusual remedy." On the contrary,

    although we recognized (and assumed) a few harm-
    less errors, they were not widespread or prejudicial
    enough to have fatally infected [the defendant’s] trial
    or sentencing hearing. The proceeding below
    adhered to fundamental fairness. There is over-
    whelming evidence of guilt in the record and any
    possible error did not play a role in the outcome of
    either phase of [the] trial. Moreover, each aggravat-
    ing factor (both statutory and non-statutory) deter-
    mined by the jury was well supported by the record.
    Finally, we cannot see how cumulative error could
    have caused the jury to weigh the relevant sentenc-
    ing factors any differently.

United States v. Lighty, 616 F.3d 321, 371 (4th Cir. 2010); see
also United States v. Caro, 597 F.3d 608, 635-36 (4th Cir.
2010).

   "It is well-settled that a criminal defendant is entitled to a
fair trial not a perfect one." Lighty, 616 F.3d at 336 (citing
United States v. Hasting, 461 U.S. 499, 508-09 (1983)).
Indeed, it is the rare trial that will be an ideal specimen in all
respects, given that even the most well-intentioned trial par-
ticipants may commit the occasional error. Though imperfect
in some minor respects, Runyon’s sentencing hearing was
thoroughly fair. Tellingly, none of his claims concern his
68                     UNITED STATES v. RUNYON
basic ability to present his case to the jury in an effective
manner. He does not contend that he was denied the opportu-
nity to confront the prosecution’s witnesses or rebut its other
evidence. Nor does he argue that he was in any way ham-
strung in his ability to call witnesses of his own or introduce
mitigating evidence. Such a claim would be simply incredible,
given the scope, length, and magnitude of the defense’s miti-
gation case. Runyon’s claim that the jury’s verdict was imper-
missibly biased is belied by the fact that the very same jury
unanimously found nine mitigators in his favor. Though Run-
yon’s claims deserve—and have received—our careful atten-
tion, he seeks in essence to present his case unfettered while
substantially shutting down his adversary’s. That is not a fair
proceeding, but a one-sided one.6

   In short, the basic problem with Runyon’s cumulative error
claim is that it runs up against the cumulative weight of all the
evidence against him. There is simply no question that Run-
yon fired five bullets into the body of an innocent naval offi-
cer and young father—at close range and in cold blood. There
  6
    At oral argument, questions arose with regard to the government’s
selection of defendants for capital punishment. In this case, the prosecu-
tion exercised its discretion on the basis of a number of distinctions
between Runyon and the other defendants—including that Runyon was
the actual triggerman in the murder-for-hire scheme; that he accepted pay-
ment for killing someone who was essentially a complete stranger; and
that he not only never cooperated with the investigation but sought to
thwart it at virtually every turn.
   This does not mean, of course, that the prosecution’s discretion cannot
be questioned in any way. Here, that discretion was challenged quite vig-
orously, in fact, by the defense’s emphasis on the equally-culpable mitiga-
tor, on which the jury found in Runyon’s favor. For this court, however,
to overturn Runyon’s sentences in the absence of evidence that the prose-
cution exercised its discretion on some impermissible basis (such as race,
ethnicity, or religion) would exceed our authority. See United States v.
Passaro, 577 F.3d 207, 219 (4th Cir. 2009) (holding that where the defen-
dant "fail[ed] to cite any evidence that in prosecuting him . . . the Govern-
ment unlawfully or discriminatorily exercised its prosecutorial discretion,"
there existed "no basis for judicial interference with that discretion").
                      UNITED STATES v. RUNYON                          69
is simply no question that the jury had a strong evidentiary
basis for unanimously finding numerous aggravating factors
beyond a reasonable doubt—including that Runyon acted
with monetary motives, planned and premeditated the murder,
exploited his military and law enforcement experience in
committing it, and showed not a hint of remorse for inflicting
inestimable human damage for a paltry sum. The jury was
justified in concluding that these aggravators sufficiently out-
weighed the mitigators established by the defense, and Run-
yon has given us no reason to upset the judgment. For the
same reasons, we also reject Runyon’s contention that "the
sentence of death was imposed under the influence of passion,
prejudice, or any other arbitrary factor." 18 U.S.C.
§ 3595(c)(1).7 His convictions and sentences thus stand
affirmed.

                                                           AFFIRMED

NIEMEYER, Circuit Judge, concurring:

  I join in Judge Wilkinson’s fine opinion and judgment on
appeal, reserving only my conclusion that the district court
did not err in admitting the videotape recording into evidence
during the penalty selection phase of the trial.

   The videotape was a recording of a voluntary interview
given by Runyon after being fully advised of his Miranda
rights. There is no evidence that Runyon’s will was overborne
or that he provided the statement in response to any trick or
misrepresentation. Moreover, the statement was relevant, as
Judge Wilkinson has pointed out in more detail, to the aggra-
  7
   Runyon also argues that the death penalty now violates the Eighth
Amendment, in light of "the evolving standards of decency that mark the
progress of a maturing society." Trop v. Dulles, 356 U.S. 86, 101 (1958)
(plurality opinion). But we rejected an identical claim just recently, see
Lighty, 615 F.3d at 370, and to do otherwise here would run afoul of the
Supreme Court.
70                  UNITED STATES v. RUNYON
vating factor that Runyon lacked remorse for his conduct and
to the mitigating factor that other equally culpable defendants
would not receive the death penalty.

   While Runyon contends that his interrogators inappropri-
ately played race and religion during the course of the interro-
gation, a review of the recording does not reveal any
unconstitutional intent, purpose, or effect. The interrogators
invoked racially-generalized traits of courage and pride, as
well as religious values of repentance and forgiveness, to
encourage Runyon to tell the truth about what occurred. These
references to race and religion were not inflammatory, unless
any reference to race, ethnicity, and religion is considered
inflammatory, a view that I do not hold, but were appeals to
Runyon’s moral sense, albeit unsuccessful. Surely, if the
interrogators had called Runyon a mouse or a wimp or sug-
gested that he was not a whole man until he spoke the truth,
he would have made no complaint.

   At bottom, I would conclude that the interview was volun-
tarily given, was relevant, and accurately revealed Runyon’s
total lack of remorse and moral responsibility.

   To be especially cautious, the district court nonetheless
instructed the jury that the tape was offered only "for the lim-
ited purposes of demonstration of remorse in regard to the
alleged nonstatutory aggravating factor to this effect, and for
relevant culpability in regard to the alleged statutory mitiga-
tion factor to this effect." The district judge also admonished
the jury that no statement made by the detectives during the
interrogation was to be taken as evidence in the case. Finally,
the court instructed the jury repeatedly that in considering the
death sentence for Runyon, it was not to "consider the race,
color, religious beliefs, national origin, or sex of the defendant
or the victim in this case. These facts are completely irrele-
vant to the important issues you must consider at this phase
of the proceedings." Indeed each juror was required to sign a
                   UNITED STATES v. RUNYON                   71
certificate affirming his or her compliance with the instruc-
tion.

   In these circumstances, I believe that the district court did
not err in admitting the videotape into evidence at this phase
of the trial. I also concur fully in Judge Wilkinson’s analysis
and conclusion that any error in admitting the videotape was
harmless beyond a reasonable doubt.

   I am pleased to join his well-crafted and thorough analysis
of the issues presented in this appeal, and I am pleased to con-
cur.